 In the Matter of BOEING AIRPLANE COMPANY, WICHITA DIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TUAL IMPLEMENT WORKERS OF AMERICA` (UAW-CIO), AFFILIATEDWITH/THE CONGRESS OF INDUSTRIAL ORGANIZATIONSIn the Matter of BOEING AIRPLANE COMPANY, WICHITA DIVISIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, AFFILIATED WITH THE -AMERICAN FEDERATION OF LABORCasesNos.C-2287 and C-2288,respectively.-Decided December24,1942Jurisdiction:airplane manufacturing industryUnfair LaborPracticesInterference, Restraint, and Coercion:declaration of preference for bargainingindividually rather than collectively through medium of alleged neutralityletters ; anti-union statements ; distribution of scurrilous anti-union handbills,not effectively dissipated by employer.Discrimination:demotion and discharge of supervisory employees by -discrimi-natory enforcement of neutrality rule; discharge of non-supervisory employeesby discriminatory enforcement of rule prohibiting union activity on companytime; charges of, dismissed as to one employee.-Remedial Orders:cease and desist unfair labor practices; reinstatement andback pay awarded.DECISIONANDORDERUpon complaint issued -pursuant to charges duly filed by Inter-national Union, United Automobile, Aircraft & Agricultural Imple-ment Workers of America (UAW-CIO), affiliated with the Congressof Industrial Organizations, herein called the C. I. 0., and byInternational Association of Machinists, affiliated with the AmericanFederation of Labor, herein called the A. F. of L., against BoeingAirplane Company, Wichita -Division, Wichita, Kansas, herein calledthe respondent, a hearing was held before a Trial Examiner inWichita;' Kansas, from June 8 to 12, 4942, in which the Board, therespondent, the C. I. 0., and the A. F. of L. participated by theirrepresentatives.The- Board has reviewed the rulings of the TrialExaminer made on motions and on objections to the admission ofevidence and finds that no prejudicial error was committed. Therulings are hereby affirmed.-46 N. L R B.. No. 35.267 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 5, 1942, the Trial Examiner issued his IntermediateReport, finding that the respondent had engaged in violations of theAct.Exceptions to the Intermediate Report were thereafter filedby the respondent, the C. I. 0., and the A. F. of L.The respondentand the C. I. O. also filed briefs in support of their exceptions.Oralargument was held before the Board at Washington, D. C., onOctober 22, 1942.-The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, except'insofar as they are inconsistent with our decision hereinafter setforth.The record is clear and we are convinced that, except as indicatedbelow, the respondent engaged in the unfair labor practices allegedin the complaint.On January 17, 1941, shortly after the C. I. O.and the A. F. of L. had begun ,their organizational activities amongthe respondent's employees, the respondent, by J. G. Schaefer, itsvice president and general manager, sent a letter to all its employees,stating the respondent's neutrality with respect to labor organizationsand setting forth certain "employee obligations."The letter con-cluded as follows :You are free to report to- the management any violation of theforegoing principles as you are to report violations of any com-pany rules.With the idea of maintaining harmony and maxi-mum efficiency for the discharge of our National Defense obliga-tions, I urge your cooperation in ' carrying out the letter andspirit of this entire letter and to that end suggest that the pointsherein set forth, be freely and openly discussed between anyelement of the management and the employees-between you andyour supervisor, between you and ,your foreman, or between youchoose, and finally between you and myself if you wish. It isnot necessary to discuss labor organization "behind one's back".The management is willing and anxious to discuss with any em-ployee, singly or in groups, any of the points herein set forth.or any other matter which may tend toward a closer employer-employee, relationship and understanding.The intervention orinterference of third parties for such a 'purpose is unnecessary.The Trial Examiner found that the statements above set forth werenot violative of the Act and accordingly recommended that the alle-gationto discuss grievances with it directly rather than through their unionsand union representatives," be dismissed.The C. I. O. excepted tothe Trial Examiner's finding and recommendation.We think the BOEING,AIRPLANE COMPANY269exception well taken.Viewed against the respondent's entire courseof conduct, including the unfair labor practices subsequently engagedin by the respondent, we are of the opinion and find that the state-ments above quoted were intended to indicate and necessarily did indicate to the respondent's employees its preference for the discussion ofgrievances with the employees directly, rather than with the collec-tive bargaining representatives of the employees, and interfered withtheir free designation of a bargaining representative.The respond-ent's effort to discourage its employees in seeking outside representa-tion is further evidenced by the testimony of employee Arthur Alexan-der,'whom we find to be a credible witness, as did the Trial Examiner,that in September 1941, he was informed by Assistant Plant En-gineer Allen Steele that "he had went up and got us boys a five centraise and if I had any more difficulties, not to go to those boys down-town, to talk to him and we would iron it out."We find that therespondent by the foregoing statements has interfered with, re-strained, and coerced its employees in the exercise of the rights guaran-teed in, Section 7 of the Act.Anti-union statements were found by the Trial Examiner to havebeen made by Assistant Plant Engineer Allen Steele, Assistant Fore-man Ed ' Tettenho;rst, 'Senior Supervisory Inspector LesterWells,Plant Engineer Otto Plagens, and Maintenance Foreman Robin Hill.We agree with the Trial Examiner's resolutions of conflicting testi-mony in connection with this'aspect of the case, and confirm his find-ings thereon.On or about July 22, August 1, and September 19, 1941, and Jan-uary 12, 1942, vituperative anti-union handbills were distributed tothe respondent's employees at the gates of the plant.On July 29,1941, the respondent posted notices on its bulletin boards, expresslydisavowing any responsibility for the handbill distributed in July.The respondent contends that a notice attached to every employee'spay check on October 1, 1941, and stapled in the handbooks given toall new employees thereafter, constituted a repudiation of the Augustand September handbills.However, at no time did the respondentever post or distribute notices disavowing the scurrilous anti-unionhandbill distributed in January 1942.Furthermore, the record indi-cates that the respondent never made any attempt to determine theauthorship of the anti-union handbills. In February 1942, a repre-sentative of the Board investigating the case learned that AssistantForeman Dave Reiswig, Foreman Harold Stancer, Assistant Fore-man Ed Tettenhorst, Assistant Tool Superintendent Thomas Babb,Crew Chief John Parks, Leadman Walter Schauf, and employee ClemKreuter were responsible for the anti-union handbills, which fact wascalled to the management's attention.Aside from a talk with the 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent's attorney, who, according to the testimony of Reiswig,"sort of laughed about it," no official of the respondent reprimanded,censured, or disciplined these employees for their flagrant violationof the respondent's union-neutrality rule.' On the contrary, therespondent thereafter promoted Stancer, Babb, and Schauf to themore responsible positions of assistant superintendent, tool superin-tendent, and crew chief, respectively.We concur with the Trial Ex-aminer's finding that the respondent was under the duty of overcom-ing and dissipating the effects of the unneutral acts and statements ofthese supervisory employees, and we find that its statements to 'thesupervisors and its notices to its employees were insufficient to fulfillthis obligation.We find that the respondent, by advising its em-ployees to discuss grievances with it directly rather than through theirbargaining representatives, by the distribution of the anti-unionhandbills, and by the acts and statements of Supervisors Steele, Plag-ens, Tettenhorst, Hill, and Wells, as above set forth, and also by its dis-crimination between employees engaging in anti-union conduct andthose engaging in pro-union activities, as hereinafter set forth, hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.. _The Trial Examiner has found that the statements made by Fore-man Jordan to employees Homer Kelley and Dick Goss; and the de-motion of Marion Engel were not violative of the Act.Homer Kelley,who was president of the C. I. O. local, testified that in the latter partof February 1942, when he was employed as a leadmen with 5 or 10employees working under his direction, Foreman Cecil Jordan toldhim that he would not be promoted to the position of crew chief be-cause of his union - affiliation.Jordan denied making the statementattributed to him by Kelley.Kelley was a leadm.an and was thereforein line for promotion to a crew chief's position, many of which werebeing created at that time by the rapid expansion of the respondent'splant.We credit Kelley's testimony in this respect, as did the TrialExaminer.Leadman Dick Goss, a member of the C. I. 0., testified that inMarch 1942, Foreman Jordan informed him that he had been recom-mended for a crew chief's position, but added, "According to Schaefer'smemo you won't get it, but '... I turned it in anyway." There-after Goss attended the April 8, 1942, meeting of supervisory em-ployees addressed by Siefkin, attorney for the respondent.Accordingto- Goss, about the middle of April he informed Jordan that he wouldbe unable to accept the crew chief's position for the reason that "Mr.Siefkin said in order to be a crew chief we would have to stop all ourunion activities, and . . . under those conditions I couldn't accept thejob."Goss testified that Jordan then- replied, "Well, I turned you BOEING AIRPLANE COMPANY.271in a nickel raise .. . I will have to take that away from you and alsothe crew chief's job."Since Jordan's version was substantially thesame as that given by Goss, we, like the Trial Examiner, accept thelatter's testimony.The evidence with respect to Engel's demotion is, except as herein-after indicated, largely uncontroverted, and we, like the Trial Exam-iner, find it to be credible.Engel was hired by the respondent onOctober 14, 1940, as a laborer in the tool and die department at 70cents-an hour.By August 1, 1941, after receiving several 'wage in-creases; f he was earning-85 cents an hour.On August 16, 1941, Engelwas transferred to Department 59 at the same wage rate of 85 centsan hour, and sometime between October 1 and 15, 1941, he was pro-moted to the position of crew chief 1 but without an increase in pay.Engel joined the A. F. of L. on November 6, 1941, and thereafter worea small union pin which bore the designation "A F. of.L Local 751"in letters so small that they could scarcely be read.Engel testifiedthat on November 21, 1941, Foreman Jordan inquired as to the typeof pin Engel was wearing. Engel informed him that it was an A. F.of L. insignia.According to Russell James, an industrial engineerattached to the respondent's personnel department, Jordan informedhim that Engel was a member of a union and inquired as to the pro-priety of. a supervisory employee's belonging to a union in view ofthe respondent's policy of neutrality in regard to union affairs. Jamesthen conferred with Personnel Director George Trombold and Super-intendentW. E. McArthur, and since, according to James, it wasestablished that Engel was a crew chief and wore his union badge inthe plant, they decided "to demote Engle [sic] from crew chief inorder to sustain our Company policy."Engel testified that on No-vember 25, 1941, James informed him. that inasmuch as Engel waswearing a union pin and attending union meetings, he was being de-Inoted' from the crew chief position, and 10 cents an hour was beingcut from his wages, "because the Company has the policy that nocrew chief may belong to the union and hold that job.. .."Engelfurther,, testified that,when Jordan then inquired whether Engelwould have the opportunity iri the future of regaining a supervisoryposition, James replied, "not as long as he is a union member."Al-1The record discloses that crew chiefs generally direct the work of small groups of em-ployees, varying in number fiom 1 to 17Crew chiefs, in general, relay orders from' theirsuperiors, instruct, and lay out work for their subordinates, in addition to reading blueprints and writing material requisitionsSome crew chiefs perform manual labor 't'heyare paid on an hourly basis, receiving an average of 5 cents an hour more than their highestpaidsubordinates, whereas foremen and assistant foremen are paid on a salary basis. Itappears that crew chiefs have the power to recommend discharge, inasmuch as they arequestioned by foremen and assistant foremen with regard to the efficiency of employees inthe crewsWe find that crew chiefs are minor supervisory employees.We deem it un-necessary at this time to determine whether or not crew chiefs may properly be includedin a unit of production and maintenance employees.- 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough James could not recall the language he used when he informedEngel of the latter's demotion, he testified that he did.-not believe thathe had made the statement attributed to him by Engel. Inasmuch asJames admitted that he was uncertain at that time whether the re-spondent's policy prohibited -mere membership of a supervisory em-ployee in a labor organization, and in view of the definite testimonyof Engel, who impressed the Trial Examiner as an honest and trust-worthy witness, the Trial Examiner credited the latter's testimony,and we concur.It appears that Engel's demotion to a non-supervisory positionbecame effective on December 1, 1941, at which time his wage ratewas reduced to 75 cents an hour.As indicated previously, Engel hadreceived 85 cents an hour as a non-supervisory employee immediatelybefore he became a crew chief. It is therefore clear that Engel, inaddition to his demotion, also suffered a 10-cent reduction in hishourly wage rate, as compared with the wage rate last received byhim as a non-supervisory employee.This wage reduction was neverspecifically rescinded, although Engel's rate of pay was increased aspart' of a general wage inthroughout the plant on December _1,1941, and although his rate of -pay was again increased on March 1,1942, to $1100 an hour."Prior to Siefkin's meeting with the supervisory staff on April 8,1942,.Jordan offered Engel a crew chief's position but instructed himto attend the meeting before acting on the offer.Within a few daysafter attending this meeting, Engel informed Jordan that he couldnot accept the position because, as he testified, "I was a member ofthe AFL at that time, and was taking an active part in it" 'Engelalso testified that at the time of the hearing he was doing the sameamount and type of work as.his crew chief, who received $1.05 perhour. -VLela Roach was hired by the respondent as a seamstress on Febru-ary 17, 1937.She became a member of the C. I. O. on October 31,1941.After receiving numerous increases and a promotion to theposition of crew chief, she was summarily discharged on November17, 1941.The respondent contends that she was discharged becauseshe had violated the respondent's neutrality rule, prohibiting super-visory employees from engaging in pro-union or anti-union activities.Charles Cowan was hired by the respondent on September 16, 1939.For 1 week he was employed in the maintenance department, andthen he was transferred to the stockroom where he thereafter workedas a stock clerk until his discharge on November 24, 1941.Cowanjoined the A. F. of L. in August 1941, and wore an A. F. of L. unionbutton in the plant until sometime in October 1941, when he changedhis affiliation to the C. I. 0., and' thereafter wore a C. L.O. button. BOEING AIRPLANE COMPANY273Shortly after joining the C. I. 0., he became a member of the local'sexecutive committee.Wallace E. Keller was hired by the respondent on July 14, 1939,and worked as a pipe fitter and general maintenance mechanic until.his discharge on February 12, 1942.Keller joined the C. I. O. aboutSeptember 15, 1941, and shortly thereafter was elected vice presidentof the local.At times he wore his union button in the plant. It isThe respondent contends that it discharged Cowan and Keller forviolation of its rule prohibiting employees from engaging in activ-ities for or against labor organizations on company time. In addi-tion, it insists that Keller complained of working conditions andwas abusive towards the respondent, its management, and employees.Our examination of the record convinces us that in the enforce-ment of its neutrality rule the respondent did not afford the sametreatment to those employees who engaged in pro-union activities asit -did to those who evidenced anti-union sentiments.The case ofForeman Wayne Chastain is an example of such disparity of treat-ment.It is clear that Chastain, who had made favorable commentsconcerning one of the anti-union handbills to a class of student em-ployees, was given an opportunity to comply with,the respondent'sneutrality rule and that he would not have been demoted if he hadpromised to abide by the respondent's regulations.Engel, on theother hand, was given no warning and no opportunity to comply withthe neutrality rule then in effect, but instead was summarily demotedto a non-supervisory position at a rate of pay 10 cents lower than'that which he had received before he became a crew chief.The most patent example of the respondent's discriminatoryenforcement of its neutrality rule is its treatment of the supervisoryemployees responsible for the anti-union handbills, who were, in con-tradistinction to the demotion of Engel and the discharge of Roach,neither discharged, demoted, nor even seriously reprimanded. Infact, the respondent subsequently promoted three of those employeesto more responsible supervisory positions.The respondent's discriminatory enforcement of its rule prohibitingactivity by non-supervisory employees for or against labor organiza-tions on company time is well demonstrated by the Chase-Taylor inci-dent, in which the respondent sought to invoke the rule against anemployee who made pro-union statements but took no steps againstan employee who made anti-union statements and consequently wasequally guilty of transgressing the rule.In addition, it is noteworthythat neither Cowan nor Keller was warned of his violation of therule ; they were summarily discharged.504080-43-col 46-18 274DECISIONS OF NATION9L ILABOR--RELATIONS BOARDIn its brief the respondent attempts to distinguish the Chastaindemotion and to justify the summary nature of Roach's, Cowan's, andKeller's discharges on the ground that Chastain was demoted prior to,and Roach, Cowan, and Keller were discharged subsequent to, thedistribution of a notice by the respondent on October,1, 1941, whichstated in part, "Foremen, crew chiefs, -and other supervisory em-ployees, whether on or off the job,mustmaintain this neutral attitudeat all times.Other employeesmust not,on company time, engage inactivities for or against labor unions.In order that there be no mis-understanding, the Company desires to make it plain that any viola- -tion of this order is ground forimmediate discharge."The recorddoes not support the respondent's contention.Personnel DirectorGeorge Trombold testified that Chastain's demotion became effectiveon October 16, 1941, explaining that "he may have been demoted priorto that . . . but the changes in rate became effective at the beginningof the next pay period."Pay-roll records of the respondent intro=duced into evidence at the hearing indicate that pay days fall on orabout the first and sixteenth of each month.Therefore, it is reason-able to infer, and we find, that Chastain was demoted sometime be-tween October 1 and 16, 1941; after the publication and distributionof the above-mentioned notice on October 1, 1941.With regard to the application of the above-quoted notice to non-supervisory employees, it should also be noted that the respondent'sattorney, Siefkin, when he instructed the supervisors as to theirobligations under the Act, cautioned them both before and afterOctober 1, 1941, against discharging their subordinates who discussedunions on company time without an advance warning.For example,at the meeting held on November 13, 1941, Siefkin said :The question is: if some of the men are going around with unioncards or membership blanks, or something of that kind, whatshould be done about it?The soliciting of union membership,on the job is forbidden by company rules and is ground for sum-mary discharge. I would warn the man that soliciting on com-pany time is a violation of company rules and is ground fordischarge, and if they persist in the conduct there is nothing youcan do but report it to the personnel officer. I don't like to haveany man losing his job without first a warning.In view of the pattern of discrimination thus disclosed, we concludeand find that Engel was demoted and that Roach, Cowan, and Kellerwere discharged because of their union affiliation and activities andnot because they had violated a rule of the respondent.For the pur-pose of this decision, we deem it unnecessary to determine whether 3OEIN G AIRPLANE COMPANY'275the respondent's neutrality rule restricting the union activities of itssupervisory employees was violative of the Act.2We further conclude and find that the statements made by ForemanJordan toKelley and Goss, as set forth above,were part of therespondent's discriminatory course of conduct against employees whowere members of the C. I. O. and the A. F. of L., and that the respond-ent thereby'interfered with, restrained,and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act 3Christian White was employed by the respondent about October 22,1941, as a jig builder.He joined the A. F. of L. on November 1, 1941,and thereafter wore his union button in the plant and regularlyattended union meetings.On November 26, 1941, he was discharged.The respondent contends that he was discharged because, at the end'of his 307day probationary period, it was discovered that his workwas unsatisfactory.The credible evidence shows that'White was a'competent,average workman and that,Marion Engel and John.Simpson, respectivelyWhite's crew chief and leadman, were in-structed by Foreman Jordan to prepare a memorandum stating, "Bigpercentage of'White's work is insufficient[sic].Has to be reworked,"when, in fact,they had no reason to complain of his work.That thememorandum was a sham is clearly shown by Simpson's 'testimonythat 50 percent of the fittings and connections,the making of whichis the chief work of jig-builders,must be reworked,because slightvariations in temperature affect the accuracy of the work.We find,as did the Trial Examiner,that ChristianWhite was dischargedbecause ofhisunionaffiliationand not because of his allegedinefficiency.The TrialExaminer has found that Virgil Reeves was dischargedfor cause.We have reviewed the evidence and agree with the con-clusions of the Trial Examiner,and we shall dismiss the complaintwith respect to Reeves.Upon the entire record, we find that the respondent,by demotingMarion Engel and by discharging Lela Roach, Charles Cowan,Wallace E.Keller, and Christian White, discriminated in regard to2We have held that supervisory employees may belong to labor organizations and yet beprohibited from engaging in conduct permitted non-supervisory employees'SeeMattel ofTennessee Copper Companyand A.F. of L.Federal Union,No. 21,16¢, 9 NL R B. 117 ;Matter of Marshall Field & CompanyandDepartment Store Employees Union, Local 291 ofUnited RetailWholesaleand Department Store Employees of America,C I.0, 34 N L R. B.I; Matter of The Sherwin-Williams CompanyandChemical Workers Union No 22215,AmericanFederation of Labor,37 N L It. B. 260.3We find,as did the Trial Examiner. that the evidence does not support the allegations of-the -complaint that the respondent(a) encouraged 'employees,who had joined or assistedlabor organizations of their-own choos ng, to engage in conduct violative of company rules,thereby giving cause for demotion or discharge, and (b)maintained surveillance overmembers of,the C 1.^0. and A. F of L ' 1,276DECISIONS OF NATIONAL LABOR RELATIONS BOARD,titheir hire and tenure of employment, thereby discouraging membership in the C. I. O. and the A. F. of L., and interfering with, restrain-'irig, and coercing its'employees in the exercise of the rights guaranteed'THE REMEDYHaving found that the respondent has engaged in unfair labor'practices, we shall order it to cease and desist therefrom and to takecertain affirmative 'action' which we ,find necessary to effectuate thepolicies of the Act.We have found that the ' respondent discriminated in regard tothe hire and tenure of employment 'of Marion Engel, Lela Roach,Charles Cowan, Wallace E. Keller, and Christian White. In orderthat the respondent offer them immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, and make themwhole for any loss of pay, they have suffered by reason of the dis-crimination by payment to each of them of a sum of money equalto the amount he" normally would have earned as wages during theof the offer of reinstatement, less his net earnings' during suchperiod.Upon' the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.International Union, United Automobile, Aircraft & Agricul-the Congress of Industrial Organizations, and International Associa-tion of Machinists, affiliated with the American Federation of Labor,are labor organizations, within the meaning,of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employ-ment of Marion Engel, Lela Roach,' Charles Cowan, Wallace E.Keller, and Christian White, and thereby discouraging membership4By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred-by an employee in-connection with obtaining work and working elsewherethan for the respondent,which would not have been incurred but for his UD lawful, dischargeand the consequent necessity of his'seeking employment elsewhere.SeeMatter,of CrossettLambe'rCompanyandUnited Brotherhood of Carpentersand Joiners of,America,Lumber andSawnvillWorkers Union, Local2590, 8 N L R B.440 , Monies received for work performedupon Federal,State,county,municipal,or other work-relief projects shall be considered asearnings.See Republic Steel Corporation Y. N. L. R B,311'U. S. 7.I BOEING AIRPLANE COMPANY27TImplementWorkers of America (UAW-CIO), affiliated with, the,'Congress of Industrial Organizations, and International Associa-tion of Machinists, affiliated with the American Federation' of Labor,the respondent has engaged in and is engaging in unfair laborpractices, within, the meaning of Section 8 (3) of the Act:-3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act,the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and(7).of the Act.5.The respondent has not discriminated with respect to the hireand tenure of employment of Virgil Reeves.,ORDERUpon the basis-of the above findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Re-lations Act, the National Labor Relations Board hereby orders thattherespondent,BoeingAirplaneCompany,WichitaDivision,Wichita,Kansas, and its officers, agents, successors, and assigns,'shall :1.Cease and desist from :(a)Discouraging 'membership in International Union, UnitedAutomobile,Aircraft& Agricultural ImplementWorkers ofAmerica (UAW-CIO), affiliated with the Congress of Industrial'Organizations, and International Association of Machinists, affili-ated with the American Federation of Labor, or any other labororganization of its employees, by discharging, demoting, or refusingto reinstate any of 'its employees, or in any other manner discrimi-nating in regard. to their hire and tenure of employment, or anyterm or condition of employment ;(b) In any other manner interfering with, restraining, or coercing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in,concerted activities for the purpose of collective bargaining or othermutual aid or 'protection, as guaranteed in Section 7 of the- Act.2.Take the following- affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Marion Engel, Lela Roach, Charles Cowan, WallaceE.Keller, and ChristianWhite immediate and full reinstatementto their former or substantially equivalent positions, without preju-dice to their seniority and other rights and privileges;0 0278DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole each of the employees named in the precedingparagraph for any loss of pay he may haver suffered by reason ofthe respondent's discrimination against him, .by payment to himof a sum of money equal to the amount which he normally wouldhave earned as wages from the date of the respondent's discrimi-nation against him to the date of the respondent's offer of reinstate-ment, less his net earnings during such period;(c)Post immediately . in conspicuous places at itsWichita,Kansas, plant, and maintain for a period of. at least sixty (60) con--secutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraphs 1 (a)and, (b) of this Order; (2) that-the respondent will'take the affirma-tive action set forth in paragraphs 2 (a) and (b) of this Order; andi(3) that its employees are free to remain or become members of'InternationalUnion, United Automobile, Aircraft & AgriculturalImplementWorkers of America (UAW-CIO), affiliated with theCongress of Industrial Organizations, or International AssociationofMachinists, affiliated with the American Federation of Labor;and that the respondent will not discriminate against any employee'because of membership or activity in those organizations;(d)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what steps,the respondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, and it herebyis,dismissed insofar as it alleges that the ' respondent has discrimi-natedin regard to the hire and tenure of employment-. of VirgilReeves,INTERMEDIATE REPORTMr. Paul NachtmanandMr. Robert S. Fousek,for the Board.Foulston, Siefkin, Bartlett & Morris, by Mr. George SiefkinandMr. George B.Powers, of Wichita, Kansas, for the respondent.Mr. Baron DeLouis,of Wichita, Kansas, for the C. I. O.Mr Cody Quinn,of Wichita, Kansas, for the A. F. of L.STATEMENTOF THE CASEUpon amended charges duly filed by International Union, United Automobile,Aircraft & Agricultural Implement Workers of American (UAW-CIO), affiliatedwith the Congress of Industrial Organizations, herein called the C. I. 0., and'International Association of Machinists, 'affiliated with the American Federationof Labor, herein called the A. F. of L, the National Labor Relations Board, herein .called the Board, by George J Bott, the Regional Director for the SeventeenthRegion (Kansas City, Missouri). issued its complaint' dated May, 28, 1942, againstBoeing Airplane Company, Wichita Division, Wichita, Kansas, herein edlled the1 On May 7, 1942, the Board ordered that the casesarisingfrom the charges filed hereinby both unions be consolidated. IBOEING AIRPLANE COMPANY27.9respondent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1) and(3), and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the ActCopies of the complaint, accompanied by notices of hearingthereon,,were duly served upon the respondent and the unionsWith respect to the unfair labor practices, the complaint alleged in substance'that the respondent: (1) since on or about January 1, 1940, interfered with,restrained, and coerced its employees by: (a) intimidating aid threatening withdischarge its employees who sought to affiliate or affiliated with the C. I. O. or theA. F of L.; (b) warmig employees who sought to affiliate or did affiliate with theC. I. O. or the A F. of L that they would be demoted, reduced in pay, or sufferother penalties, and has demoted, reduced in pay, or otherwise penalized certainemployees pursuant to such warnings, (c) threatening to obtain affidavits fromfellow employees against employees who affiliated or were about to affiliate withthe C` I. 0 or the A F of L ; (c1) intimidating and threatening its employeesbecause of their wearing C. I. 0 or A. F of L buttons or pins; (e) encouragingemployees who joined or assisted labor organizations to engage in conduct viola-tive of company rules, thereby giving fictitious cause for demotion or discharge ;(f) preferring charges of infractions of company, rules and incompetency againstits employees for the reason that they affiliated with the C. I O. or the A. F. ofL.; (g) making statements prejudicial to or derogatory to the C. I O. and A F. ofL, and the members or leaders thereof, (h) persuading its employees to refrainfrom joining the C I 0 and the A F of L.; (i) advising its employees to discussgrievances with it directly rather than through a union or union representatives;(j) threating employees with discharge unless saki employees executed improperaffidavits against known members or leaders of the C I. 0 or A F of L ; (k)promising increases in pay, promotions and other benefits to employees who aban-doned their membership and activity in the C I. O. or the A. F. of L ; (1) main-taining surveillance over members of the C. I. 0 or the A. F. of L ; (in) causingto be printed, published, and circulated among its employees handbills and circu-lars vilifying and criticizing the C I 0 and the A F. of L, and the leaders andmembers'thereof; (2) discharged and thereafter refused to reinstate Lela Roach,Virgil Reeves, Charles M Cowan, and W. E. Keller because of their membershipand activity in the C I. 0 ; and (3) discharged Christian W. White and demotedMarion Engel and thereafter refused to reinstate them because of their member-ship and activity in the A. F. of L.On or about June 3, 1942, the respondent filed its answer in which it admittedsome of the allegations in the complaint but denied that it had engaged in anyunfair labor practicesPursuant to notice, a hearing was held at Wichita, Kansas, from June 8 toJune 12, 1942, before the undersigned. the Trial Examiner duly designated by theChief Trial Examiner. The Board and the respondent were represented by counseland the unions by their representatives, and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all partiesDuring the hearing,counsel for the Board moved to strike certain allegations and exhibits containedin the respondent's answerThis motion* was deniedHe also moved to strikecertain of-respondent's exhibits received in evidence over his objection.Decisionon this motion was reservedCounsel for the respondent moved to strike certaintestimony relative to certain Board Exhibits.This motion was deniedAt theconclusion of the hearing. Board's and respondent's counsel renewed the aforesaidmotions and decision thereon was reserved ; they are now hereby denied.Board'scounsel moved that the pleadings,be conformed to the proofThis mot ton was 280DECISIONSOF NATIONALLABOR RELATIONS BOARDgranted.The parties were afforded an opportunity to argue orally before, andto file briefs with, the undersigned ' None of the parties argued orally or filedbriefs.Upon the record thus made and from his observation of the witnesses, theundersigned makes in addition to the above the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Delaware corporation with its principal office in Seattle,Washington, is licensed to do business in the State of Kansas where it operatesa plant in Wichita, known as the Wichita Division, which is the only plant hereinvolved.At the Wichita plant the respondent is engaged in the manufacture,sale, and distribution of airplanes and parts. In excess of 95 percent of the air-planes and parts manufactured at the Wichita Division is sold and distributedin States of the United States other than the State of Kansas; in excess of'95percent of the materials used in the manufacture of -airplanes and parts in theWichita Division is shipped to that Division from and through States of theUnited States other than the State of Kansas.At the time of the hearing the respondent employed approximately 14,000.employees.IT.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile,Aircraft,&Agricultural ImplementWorkers of America(UAW-CIO)is a labor organization affiliated with the'Congress of Industrial Organizations admitting to membership employees of therespondent.International Association of Machinists is a labor organization affiliated' withthe American Federation of Labor admitting to' membership employees of therespondent.Both unions admit to membership supervisory employees of the respondentknown as crew-chiefs.III.THE UNFAIR LABOR PRACTICESA. Background; interference, restraint, and coercionTh record does not disclose the extent'of union organizational activities amongthe respondent's employees prior to January 1941, but that some such activitiesdid, exist is evident from a notice posted by the respondent on its bulletin boardsan or about August 1, 1938, and which remained posted until March 28, 1940.'This notice, after reciting Section 7 and Section 8 (1), (2), and (3) of the Act,continued as follows :The Stearman Aircraft Division 3 of the Boeing Airplane Company has notrecognized the Stearman Employees Federation' or any other bargainingorganization as a representative of its employees for the purpose of dealing2 It is also evident from a charge that the A F. of L filed with the Board in March 1940,that that organization was attempting to organize the respondent's employeesprior toJanuary 19413 Now known as the Wichita Division,No evidence was adduced at the hearing concerning the nature and existence of thisorganization, except that the stipulation settling the charges mentioned in footnote2, supra,gave the A F. of L a right to re-file a charge "in the event Stearman Employees' Federation,the alleged company-dominated union returns to active existence." BOEING AIRPLANE COMPANY281;with it concerning grievances, labor disputes, rates of pay, wages, hours ofemployment or other conditions of employment ;This company, intends to live up to the spirit as well as' the substance ofthe National Labor Relations Act.We interpret these provisions to meanemployer in any form with respect to the exercise of his individual judgmentregarding labor organizations and that the employer must refrain from inter-feringwith' the formation or administration of any and all, labororganizations.Each employee of this company should exercise his own individual judg-does not' desire or intend to influence any employee in the exercise of thatjudgment.ALL EMPLOYEES ARE PROHIBITED FROM DISCUSSING ANYLABOR OR LABOR ORGANIZATION MATTERS UPON THE COMPANY'S'TIMEOR PROPERTY.In March 1940, the A F. of L filed charges with the Seventeenth Region of theBoard charging that the respondent had violated certain sections of the ActThis charge was disposed of by the respondent's posting of the following noticeon its bulletin boards on April 2, 1940:Boeing Airplane Company does not approve or adopt any of the unfairlabor practices charged against its predecessor, The Stearman AircraftCompany.Boeing Airplane Company guarantees to each of its employees all of therights as set forth in the National Labor Relations Act which areas follows :[Section 7 and 8 of the Act were here set forth in full.]The Boeing Airplane Company, The Stearman Aircraft Division, Wichita,Kansas, hereby notifies all of its employees that it intends to live up to thespirit as well as the letter of the National Labor Relations, Act.Under thisAct every employee is free to join any Union of his choice and this Companymay not do anything to interfere with, restrain or coerce its employees in,the exercise of this right:Each employee should exercise his own individual judgment as to thejoining or not joining of any Union and this notice is posted in order thateach employee of this Company may be wholly free in the exercise of such,individual judgment as to the matters set forth herein.All supervisory employees of this Company are hereby instructed to make,no statement and to take no action that will conflict herewith.All employees of this Company are hereby instructed that this notice is notto be removed, defaced or hidden by other notices in any manner and is to'remain posted in conspicuous places in the plant for a period of sixty (60)'days from this date.On January 17, 1941, , the respondent, bye J. C. Schaefer, its vice president andgeneral manager, sent letter s to all of its employees which stated in part asfollows :Some of the new employees have asked our opinion concerning unions andin order that this may be of record for everyone, the following is set forth :(1)The Company is operating under the provisions of the National LaborRelations Act. ' Maybe you are better acquainted with it as "The WagnerAct."It has always been the Company's intention to comply with all ofthe provisions of this Act in spirit and in practice. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)You do not need to be a member of a labor union to obtain or hold ajob with,Stearman; neither will your union membership help or hinder youin obtaining such a Job or advancing with the Company, insofar as companymanagement is concerned.You aie free to join or not join any church, lodge,political-party, labor union or social organization of your own choosing andyour membership or non-membership in any such democratic organizationwill not'influence your job, in any -wayThese are rights flowing to everyindividual in our democracy and the management of this Company will goalong with you in preserving them in every possible way.-(3)We cannot assist financially or otherwise in the promotion or forma-tion of any union or unions nor are we permitted to prevent the organizationor formation of a union or unions so long as the activity is in accordance withthe Wagner National Labor Relations Act . '. .(4)We will not act to influence, coerce or intimidate you or any employeeinto joining or not joining or continuing membership in any union or anyother organization not inimicable to the National Defense.(5)All foremen and supervisory employees have been instructed and di-rected to abide strictly by-the rules hei ezn described and by the laws hereinreferred to.We not only ask you to report any deviation, however slight,fiom these raffles, but we urge you to dosoWhat I have-just outlined as management obligations, has a counterpartin employee obligations.A few of. these obligations are listed in brief asfollows :(1)You will not discuss during working hours Labor Union organizations,the advantages or disadvantages of joining a union or not joining a union,or any other matters which may pertain to unions or union activities.'(3)It is your privilege and your duty to consider for yourself the benefitsor objections flowing from or incident to labor union membership,whatevermay be the type of organization.(4)You should not coerce,or intimidate'any other'employes by word, actor deed,with the idea of compelling him to join or not join a labor unionagainst his wishes.Neither are you to give active support for the accom-plishment of the same result by the same method to one not an employee.(5)Having ascertained the facts,it is your God-given unid constitutionalprivilege to act as your conscience and your own good judgment direct injoining or not joining any organization.(6)You are free to report to the management any violation of the fore-going principles as you are to report violations of any company rulesWiththe ideaof maintaining harmony and maximum efficiency for the dischargeof our National Defense obligations,I urge your cooperation in carrying outthe letter and spirit of this entire letter and to that end suggest that the pointsherein set forth,be freely and openly discussed between any element of themanagement and the employees-between you and your supervisor,betweenyou and your foreman, or between you and the Plant Superintendents or, anyDepartment'heads you choose, and finally between you and, myself if youwish.It is not necessary to discuss labor organization "behind one's back."The management is willing and anxious to discuss with any employee,singlyor in groups,any of the points herein set forth, or any other matter which maytend toward a closer employer-employee relationship and understanding. BO> MNG AIRPLANE COMPANY283The intervention or interference of third parties for such a purpose is_unnecessary."[Emphasis added.]Sometime in January 1941, the A F of L started to organize the respondent'semployees and held its first meeting in that month and thereafter continued tohold weekly meetingsIn February 1941, employee Homer A. Kelley discussedwith an international representative of the C. I: O. plans for organizing the re-spondent's employeesWhat steps were taken in this regard between then andSeptember 1941 is not clear from the record, but it is clear that the first organiza-tionalmeetings took place between September 3 and 12, 1941.As a result ofthese activities, a chapter of the C. I. 0 known as Local 935 was establishedinOctober of 1941, and officers were elected, consisting in part of Kelley aspresident and Wallace E Keller as vice president.6On March 13, 1941, J E. Schaefer, vice president and general manager of therespondent, notified all' the supervisory employees as follows :Iinn again reminded to urge all foremen and crew chiefs to avoid everyevidence of participation or prejudice in any unionization activities.Underprevailing law the officers of the company, department heads, foremen andcrew chiefs are not permitted the privilege of advising or encouragingfor or against any union.Employees activities in this connection are notto be indirectly or directly. interfered with so long as these activities do-nottake place on company time.On July 22, 1941, the respondent posted on its bulletin boards copies of thefollowing notice:1On March 13th and previous to that time, all foremen and crew chiefswere Asked to carefully avoid every evidence of participation or prejudicein connection with any unionizat>—on activities.I am again reminded to urgeall foremen and crew chiefs to avoid participation in any unionization activi-ties either for or against C. I. 0., A. F of L. or an independent union.2. -[Section 7 and Section 3 (1), (2), and (3) of the Act appeared, here.13.The National Labor Relations act is subject to many interpretationsand many court decisions which govern anc] direct employees and manage-ment.It is important that these interpretations and decisions be thoroughlyunderstood in order that everyones rights be properly and adequately pro-tectedThe crew chiefs and foremen are enjoined to familiarize themselveswith their obligations under this act and not to take any steps which willplace the company in an embarrassing light or in violation of the act.At about this time, scurrilous anti-union handbills were distributed to therespondent's employees at the gates of the plant.'On July 29, the respondentexpressly disavowed any responsibility for the above handbills by posting noticeson its bulletin boards which stated :The last paragraph of this letter foims the basis of an allegation in the complaint thatthe respondent advised "its employees to discuss gi levances with it directly rather thanthrough their unioiis and union representatives " In view of the context in which the lastsentence of this paragraph appeared and in view of other notices to the employees clearlyexpressing the respondent's neutrality as hereinafter discussed, and under all the circum-stances of this case, the undersigned finds this language, although susceptible standing aloneof the interpretation claimed by the Board's counsel, not to he violative of the Act.8The cases of both Kelley and, Keller, allegedly discriminated against by the respondent,are describedhereinafter.4Handbills of the same anti-union character attacking both the A F. of L. aiid the C I 0were similarly distributed about August -1 and September 19, 1941, and about January 12.1942The words "WE THE LOYAL EMPLOYEES" appear at the bottom of each circular.The persons' responsible for this violent attack 'upon the unions and their relationship to therespondent are more fully described below. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDYou have been,instructed heretofore as to the attitude of the Managementof your company with reference to labor organizations.'Briefly restated,whether you join a union or do not, what union, if any, you may help pro-mote, organize or join is your own private business-the management cannotand will not take any part therein-and what you do will not affect your'employment.All supervisory employees have been instructed that they must not violatethis established policy.Anything said or done by a supervisory employeewhich attempts,to give'any different attitude of the Management than thatof strictest(sic) impaitsality is unauthorized and forbidden.There has recently appeared in the plant a handbill headed "Fellow Em-ployees", and signed"We The Loyal Employees".The Management did not'authorize and had no knowledge of this before its appearance;it expresslydisclaims any responsibility for either its writing,publication,or circulation.The Management does not desire to and will not interfere with the privatelife or lawful activities of any employee.Any of you,insofar as the com-pany is concerned(excluding supervisory employees,who, because of officialpositionmight be thoughtto be voicing the attitude of the Management),may say or write or publish anything you choose on politics, religion,economics,labor organizations,ball-games,art (sic)hard liquor, or anyother subject under the sun at any time or placeEXCEPT ON COMPANYPROPERTY OR DURINGACTUAL TIMEOF EMPLOYMENT.Circulars,pamphlets,handbills, clippingsor anythingof that kind must not be dis-tributed on Companypropertyat any time,regardless of the subject matter ;during working hours you must not discuss labor organizations or other likecontroversial matters.'Help the Management maintain its impartial attitudeHelp us also to keep our National Defense job always ahead of schedule.'[Emphasis added.]On July 29, 1941,Robert Siefkin, a memberof the law-firm that representsthe respondent,addressed three separate meetings of the respondent's supervisorypersonnel concerning the respondent's obligations underthe Act andin that con-nection, the duties and the -responsibilities of the supervisory staff as repre-sentatives of the management. Siefkin read Sections 7 and 8 of the Act and8 Following the distribution of the "We The Loyal Employees" handbills in August andSeptember 1941, the respondent on about October 1, 1941, distributed notices to its employeeswhich read as follows :You have been heretofore instructed, not only orally but by means of your handbookand also in various bulletins, of the attitude of the Management with regard to laborunions.To repeat, the Company cannot under the law, and will not, take any part inlabor union activities, either for or against-its attitude must be one of absoluteimpartiality.Foremen, crew-chiefs, and other supervisory employees, whether on or off the job,mustmaintain this neutral attitude at all timesOther employeesmust not,on com-pany time, engage in activities for or against labor unions ,In order that there be nomisunderstanding, the Company desires to make it plain that any violation of thisorder is ground forimmediate. discharge.The Management believes in and desires full and free discussion among its employees(who are not in a supervisory capacity) on labor matters.Free and full discussionmeans a discussion of facts, circumstances and happenings and should be based upontruth and nothing else-it should appeal to reason and not to prejudices-"namecalling" and the use of abusive language-such as has been recently used, and whichtheManagement expressly repudiates-is evidence of weakness and not of strength.If should not be resorted to.,We have but one lob to do-and it is a big one-to build airplanesDon;t let anyact of yours interfere with that job.We ask your sincere and intelligent cooperation.ii BOEING AIRPLANE COMPANY285-emphasized that the respondent intended to live up to the letter-and spirit ofthe Act, and requested those present to maintain striet neutrality and not to door say anything for or against unions either on or off the company's premises.'In his November and' March addresses to the supervisory employees, Siefkindescribed in detail several instances that came to the respondent's attentionof supervisory employees who had violated the respondent's instructions to main-tain a neutral attitude by making statements either for or against the unions,and warned against a repetition of these violations.Siefkin stated that therehad been comparatively few infractions considering the fact that the respondentemployed over one thousand supervisory employees, and congratulated them onthis achievement.Siefkin also stated that other complaints had been called tohis attention by both the A. F. of L and C. I. 0. representatives which he did notthink of sufficient importance to "warrant any action at all."That other super-visory employees did not maintain the neutral attitude requested by the re-spondent cannot be doubted."The Board introduced testimony revealing severalA Siefkin also stated that supervisory employees could join a union but could not activelyparticipate in its activities because then they would be indicating a preferenceHe alsostated as his belief that supervisors were not eligible for membership and was"positive theycannot participate in an election."As found above,however,both unions herein admittedthe supervisory employees known as crew-chiefs to membership,despite Siefkin's remarks.This raises the problem of whether an employer can piohibit its supervisory employees fromjoining a union or to what extent,if any,it can restrict their activities on behalf of a union.This issue is squarely raised in some of the alleged discrimination cases discussed below,Within a period of a year just prior to the hearing,the respondent's personnel expandedfrom approximately 8,000 to 15,000 employees,and included1,477supervisory employees,960 of whom were crew-chiefsBecause of this rapid expansion,many of the employeeswere promoted to the position of crew-chiefsIn order to keep the respondent'snewlyappointed supervisors advised of the iespondent'sattitude toward unions and of theirresponsibilities as management representatives under the Act,Siefkin addressed them on -November 13, 1941, and on March 26 and April 8,1942,and his remarks in 'substancewere similar to those described above.That Siefkin himself was in doubt as to bowfar the respondent could go in restricting the union membeiship or activities of its super-'visoly employeesis evident from all his speechesIn his July address, Siefkin disposedof the problem by indicating that supervisory employees were not eligible for membership ;by November,however,'he became awarethatcrew-chiefswere eligible for membershipin either one or both of the unions and therefore stated "thata crew-chief should not-takeany active part in union matters and should not talk concerning it," and "to be absolutelysafe" he "would suggest that crew-chiefs not talk union matters even though they wereworking crew-chiefs, and that they not join a'union " As far as employees who were unionmembers before they became part of supervision were concerned,Siefkin advised them ineffect, that they could retain their membership and pay their dues, but could not attendany meetingsAgain,inMarch, Siefkin advised the crew-chiefs that they had a rightto join a union but"the company,of course, would prefer not to have you join becauseafter you become in a supervisorycapacity .you aie sayingto themen under youin substance,'Ihave joined the union.Maybe it would be; a good thing for you to joinalso'"In regard to those who already were members of a union,Siefkih informed themthat it was their privilege to continue such membership but stated :we ask that you do not attend union meetings where you become active in unionaffairs or become active in any other way so as to lead the employees under you orother,employees in the plant to saying"my foreman or,my crew-chief or supervisorbelongs to the union,he acts in union matters,maybe that is the attitude of thecompany, maybe I should join the union too" ; or if you feel strictly*non-union, don'ttake a non-union attitudeYou had a right to do that yesterday when you were anemployee,you don't have that right today.ioAlthough requested by the respondent as stated above to inform it of any infractionsof its rules by the supervisory staff, the employees to whom these statements were madedid not do so.They testifiedthat theyrepoited these infractions to'their respective unionsInasmuch as Siefkin stated that both the A. F of L. and C. I. 0 representatives calledhis attention to other alleged violations,itmust be inferred and, the undersigned findsthat these also were called to the attention of the respondent. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDother violations on the part of a few supervisory employees f They will nowt;be discussed.W. E. Keller, vice president of the C. I. O. local, testified that on or aboutJanuary 20, 1941, Assistant Plant Engineer Allen Steele accused him of dis-cussing unions on company time and said: "1 am not going to have any Unionmen in my department " Keller further testified that about September 30, 1941,his helper was removed and when he asked Steele the reason for this action, thelatter replied : "Pat, I have warned you and warned you, . . You will haveto get out of that thing you belong to, or else you are going to lose your job."On another occasion, while Keller was en route to the plant in the same auto-mobile with Steele and Plant Engineer Otto Plagens, the latter two individualsdiscussed unions:Keller testified as follows concerning the conversation heoverhead : "Plagens made the remark, 'I wish there was an open season onUnion men,' and Steele said he would get his share if there was."" In thelatter part of August 1941, Steele called employee Arthur Alexander's attentionto the respondent's rule prohibiting solicitation for unions on company timeand warned him not to violate the rule, and stated that if lie had his way therewould be no union in the plant. Steele further told Alexander that he had givenhim an increase ill wages. In September 1941, shortly after Steele had obtainedthe wage increase for Alexander, he reminded him of this fact and advisedAlexander to come to him with his "difficulties" and,".not to go to those bobsdowntown " For the reasons indicated above, the undersigned' credits Alex-ander's testimony over Steele's denials"InMarch 1941, several employees were discussing, during their luncheonperiod, unions and wages paid by other companies.Kelley, president of theC. I. O. local, remarked that other companies paid higher wages because theywere unionized, and Assistant Foreman Ed Tettenhorst, who was also present,stated: "Anybody who would join a labor union should be shipped to Russia."^About September 25, Maintenance Foreman Robin Hill told Kelley : "We don'twant any labor union in here at this time because working conditions are toogood." 1411Wbile Keller fixed, the time of this incident as September 1941, it no' doubt occurredsometime prior to May of that year,since both Plagens and Steele moved to within walkingdistance of the plant prior to May 1941. Flagens denied making the remark attributedto him, although admitting he may have discussed unions with Steele, while Steele testifiedhe could not"remember"any such conversationThe undersigned credits the testimonyof Keller and finds that Steele and Flagons made the remarks ascribed to them. Steeledenied making the other statements set forth aboveThat Steele was opposed to unionsis shown by the undenied, credible testimony of Keller that unbeknownst to Steele,' hekilled, to hell with the God damn Union " Since, as described below, employee ArthurAlexander also attributed anti-union remarks to Steele, it is more plausible and likelythat Steele did make the remarks described aboic and the undei signed so finds12Board's counsel also contended that Alexander was given more onerous work by Steelebecause of his union membership and activitiesWithin several weeks after Alexandercomplained to Steele about his assignment,he was transferred to work more to his likingFurthermore, during the period from September to December 1941, Alexander receivedseveral increases raising his salary from 40 to'75'cents an hourUnder all the circum-stances, the undersigned finds that Alexander was not discriminated against when transferredto work that he considered moie difficult13 This finding is based upon Kelley's testimony which was denied by Tettenhorst.Thelatter was one of the six supervisory employees responsible for the -vicious anti-union hand-bills heretofore describedIn view of Tettenhorst's real feelings about unions and the factthat the undersigned was more favorably impressed by Kelley's demeanor than that ofTettenhorst's, be accepts the testimony of the foimer as being substantially accurate14 Thisfinding is basedup"n Kelley's testimony which the undersigned acceptsover Hill'sdenial,sincethe undersigned was more favorably impre. sed by the demeanor of Kelley BOEING AIRPLANE COMPANY287Employee Charles Cowan wore and A. F. of L. button in the plant but re-moved it when he decided to switch his allegiance to the C. I. 0. About Decem-ber 16, 1941, while Cowan wore neither an A. F. of L nor a C. 1. 0. button,Senior Supervisory Inspector Lester Wells said to Cowan:_I am. surprised. I see you are not wearing your Union button, and I amglad to see that you have not joined up with a bunch of racketeers andgangsters, and glad to see you get that button oif15Following the distribution of the loyal employee handbills on September 19,1941, and January,12, 1942, the respondent neither posted nor distributed noticessimilar to those following the distribution of the August and September hand-bills.Assistant Foreman Dave Reiswig testified that he alone originated theidea for the circulars and discussed it with Assistant Superintendent HaroldStancer,16 and both believed it "a good idea . .. to see if we couldn't keep the[unions] out of the plant." 17According to Reiswig, he alone was responsiblefor the preparation and editing of the circulars.11 Stancer, with the aid of15This finding is based upon the uidenied, ciedible testimony of CowanLater in theday of the above incident, Carl Schoech, Cowan's crew-chief, apologized to Cowan for Wells'remarks and told hun not to think anything about it because Wells "let his tongue getaway from him" and "he was wrong and soiry" Cowan also testified that his foreman.E. F. Belden, sometime in October 1941, congratulated him for his good work and toldhun lie was getting a 5-cent an, hour increase, then pointed to his union button and said:,"We want you to play ball with us, Charlie, you are a good man 'Belden admitted makingthe last quoted remark but denied pointing to Cowan's union button, and in explaining hisremark stated that he wanted Cowan to cooperate with his crew-chief since Cowan hadexpressed the opinion that he deserved the crew-chief's job.While Cowan may havebelieved that Belden pointed to his union button, nevertheless, in view of the plausibleexplanation made by Belden, the undersigned finds that Cowan may have misinterpretedsome innocent gesture of Belden's and therefore credits the latter's explanation15On April 1, 1941, Stancer was promoted to the position of "Dispatch Chief in Produc-tion" ; on October 1, 1941, to foreman of production, and on June 1, 1942, to assistantsuperintendent.1'This quotation is from Stancer's testimonyis Since Reisweg bad never gone beyond the first year in high school, a study of thegrammatical construction, spelling, and terminology of the language used in the handbillspersuades the undersigned of the truth of this testimony.Some excerpts from the handbillsfollow .BARNUM SAID-"There is a sucker born every minute."Evidently the Stearman employees who are the Stooges for the Labor Union racketeershavent forgotten what Barnum said, and now they aie trying to revive the old MythIn the first place who of us intends to work in Seattle, or caie whether the boys in Seattlecontribute (sic) to a racket or notWhy do these Un.on racketeers tell us about someone several thousand miles away?Why don't they tell us about Wichita?The A. F. 0. L. have a contract with Beech AircraftCo. and they admit in their booklet that beginners get 40 cents per hour and a 5 centper hour raise after every thousand (1,000) hours, and nowhere in the booklet do wefind it wage rate of $1 15 per hour for anyoneBrother Stooges-Why don't you distributethese booklets to the Stearman employees1 The reason is you dont care to admit thatthe Stearman employees have a BETTER deal without a Union than Beechcraft employeeshave with oneAll labor Unions aie very liberal with other peoples money but not with their own . . .Brother Stooges-it isnt necessary to sign your names to any of your literature becausewe all know who you are.We knew you when you used to Scab at the Railroad Shops andnow you are Scabbing on us by trying to sell us out to a bunch of gangsters If you areso in love with a Union why don't you quit here and go to work where they have one andstop bothering us who know when we are well off.s*sssThe French Army was defeated by Hitler because they were betrayed by their Politiciansand by the Racketeers who contiolled their Labor Unions who constantly called strikesibefore the war for',any and every rediculous (sic) reasons and the production on armamenta 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrew-ChiefsWalter Schauf "' and John Parks made arrangements for the dis-tribution of the handbills by certain farm hands at the respondent's gates'.In addition to these individuals, Assistant Foreman Ed Tettenhorst.and ToolFootnote 18-Continued.Footnote 19 on next page.bogged down.The French Army is still in Prison Camps while French Labor is reducedto cleaning Privie's, for their Nazi Masters and they can't strike, what a terrible lessonto a Proud Nation.America is traveling in the same direction, we have Lindberg and the Isolationist Sen-atorsOur Labor Unions are a colossal rackett (sic) dominated by gangsters who call,strikes against the wishes of its members, as an illustration, the Allis Chalmers strikewas illegal because 40 per cent of the yes ballots were fraudulant, (sic) if you doubt thisstatement then read the August 30, 1941 issue of the Saturday Evening Post.The gangsters who control American labor Unions are the lowest creatures on 'earth,'for example one Willie Piobb a west coast labor leader was recently returned to Chicagoto finish a jail sentence as a Pander which means (Pimp), the Union has since forgivenhim and he is back on the job, for further details read Pegler throws the book, in Septemberissue of the Readers DigestWe have a Jack Ass Brigade wearing Union buttons most of whom would never havepassed beyond the third grade except for the tact that the school was crowded and someoneelse needed the seat.Its nise (sic) to know that ours is the only major Aircraft Factory where the boys chooseto play ball with the management rather then (sic) surrender their liberties and pay tributeto Gangsters and Pimps.Labor Unions dont create jobs, they destroy them and when you lose (sic) yours, willthe Union feed you while you look for another? The answer is if you cant pay dues theydont want to be bothered with you, so, Mr. Jack Ass what will you join when the big noiseis over??????FELLOW EMPLOYEESWe are still being solicited by two rival groups of gangster Unions who wouldn't have anyfor themselves and to spite each other.These gangsters are today in complete control of all Labor Unions, and collecting millionsof dollars from the Suckeis who are stupid enough to pay tribute for the privilege of earningan honest living; These gangsters live in grand style everywhere, including the leadinghotels in WichitaNone of these gangsters are natives of the middle west. They areimported from elsewhere and are getting rich while a few stooges and Pug Uglies (sic) dothe dirty work by constantly soliciting Boeing Employees to join the sucker list.Many of you have asked the question-"Who Are The Loyal Employees?"The answer is,"It is anyone employed by Boeing Airplane Company who is willing and anxious to give aday's work for wages that are fair, and one who would rather be loyal to the Boeing AirplaneCompany and the city of Wichita than to pay tribute to a bunch of gangsters and racketeers."It is the duty of every Loyal Employee to repoit to your Foreman or Personnell (sic)department anyone who solicits your membership for a Union ' It is the duty of everyoneof us, especially the new employees to stich (sic) together and fight this' evil.We havekept them out in the past, so with the aid of our New Employees lets keep them out until wewin the War, and after that we can thumb our noses at them.FELLOW EMPLOYEESSeveral years ago we the Employees of Stearnian Aircraft Co decided to organize a Unionwhich would be Independent of any outside Influence and which would fulfill our particularneeds at a dollar a, year per person.We mailed our petition for a charter to the Secretary of Labor at Washington, D. C., wedidn't get a Charter and furthermore we did not receive a reply It is therefore veryevident that Labor Unions as a whole are one colossal racket dominated by big timeracketeersmost of whom are Foreigners, Communists, ex-gangsters and plain parasites.We are now being solicited by two rival Unions who are very much interested in our welfareand are offering cut rate prices of three dollars entrance fee and' $1 50 per month dues,now by using some simple arithmetic it is easy to understand the motive of our would bebenefactorsIfwe' add three dollars and eighteen dollars for dues and entrance fee and,r, BOEING AIRPLANE COMPANY289Superintendent Thomas Babb 20 contributed sums of money to help finance theprinting and distribution of the circulars. - The six supervisory employeestestified in substance, that neither higher management officials nor the employees.were aware they were the individuals responsible for the handbills 21 It is thecontention of the respondent that, it had no knowledge that any of its super-visory employees were responsible for the anti-union circulars above describeduntil sometime in February 1942, when a representative of the Board informedit of this fact.The evidence so indicates.The record,also indicates however,that at no time did the respondent make an investigation to determine whowas responsible for the "Loyal Employees" handbills.According to Reiswig,within a day or two after being exposed, the six supervisory employees inquestion decided to go to Sieflkin's office "to see what the score was, or whatwe should do about it," and "about getting some legal advice." Stancer testi-fied that Siefkin stated that he was surprised and somewhat shocked thatsupervisory employees had violated the respondent's instructions and intimatedthat they should be, discharged, but would wait for the advice of a representa-tive of the Board. , Reiswig, on the other hand, testified that Siefkin "sort oflaughed about it," and said he had some of the handbills reprinted.At thehearing, Seifkin stated that he had 100 of, the first circulars reprinted and stillhad about 90 of them left, and there were "other people likewise interested inLabor troubles and I sent those circulars to them." Shortly thereafter, Sief-kin,conferred with representatives of the Board's Regional Office in KansasCity and the charges filed herein were discussed.Although the parties couldnot reach an agreement as to the disposition of the alleged discriminationcases, Siefkin agreed, on behalf of the respondent, to accept and post any"reasonable notice" in "strong language" concerning the anti-union handbills.It is the contention of the respondent-that the Board's representatives agreedto submit such a .notice, but instead of doing so forwarded to it a stipulation ofsettlement providing for the reinstatement of the discharged employees as wellas the notice in question.This the respondent refused to sign, and contendedthat because of this situation it did not post its own notice that it had "in thecourse of preparation" at about that time22Footnote 18-Continued.multiply by six thousand employees we arrive at, the staggeringfigure of$126,000 00 peryear, boys, what gangster wouldn't fight for so much dough.^'strseWe are of the Middle West and why shouldnt we remain free and Independent and playfair with Our Employers who are at all times fair and willing to meet us more than half way,why take chances with parasites who hope to play us for suckers and who wont go hungrywhile we are out on strike, we have a duty to perform during a national emergency, letsdo it the American way because when the Emergency is past most of us will be lookingfor` jobs and no Union (sic) on earth will help us then, so lets save the extra change andhelp ourselves'- Schauf was made a lead man in November 1941, and a crew-chief on January 16, 1942.The classification of lead man is not officially recognized by the respondent but is commonlyused in the plant to designate an expert mechanic who has one or more helpers under hissupervision.The duties of lead men are very similar to those of crew-chiefs with theexception that lead men perform manual work while crew-chiefs do not.That the respond-ent recognized lead men as having supervisory status is evidenced by the fact that they wereinvited to attend the meetings of supervisory employees addressed by Siefkin.^ Babb was promoted to the position of a foreman on August 1, 1940, and sometimethereafter became assistant tool superintendent and' on April 1, 1942, was made toolsuperintendent.a So far as the record discloses, only one° non-supervisory employee, Clem Kreuter, wasinvolved in this affair.Kreuter, on Reiswig's inquiry, recommended a printing firm, andthereafter the printer delivered the handbills to Kreuter's home.Kreuter also paid theprinter with some of the money given him by Reiswiga This proposed notice, however, contained no reference to the violations of the respond-ent's instructions by its supervisory employees and, particularly, did not reveal that six ofits supervisory staff were responsible for the anti-union handbills.504086-43-vol. 46-19r 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt should be noted that, outside of what Siefkin may have told the six super-visors, no official of the respondent reprimanded, censured, or disciplined themfor their flagrant violation of the respondent's rules.The respondent contendedthat although it considered discharging these supervisors, it did not do sobecause the Pearl Harbor incident of,December 7, 1941, had since intervenedously impaired its production of airplanes, and because it was then in- doubtas to whether it could control the action of its supervisors while on their owntime.The issue is now presented as to whether or not the respondent, by the noticesto its employees and by its statements to its supervisors, all as described above,effectively disavowed the actions of its supervisory personnel who did not main-'taro the neutral attitude required by the Act and violated, the instructions inthis respect.In the considered opinion of the undersigned, the total actions, ofthe respondent'did not operate as an effective repudiation.While-the respond-ent correctly interpreted its obligations under the Act in the notices to itsemployees and admonished its supervisory staff against any recurrence of partialacts or statements, once the violations herein described were called to the re-spondent's attention it never directly informed its employees that they werecontrary to its policy.Despite the relatively few oral anti-union statementsconsidering the large number of non-supervisory and supervisory employees in-volved, they were of sufficient number, taking into account the incidents ofpartiality mentioned by, Siefkin in his speech to the supervisors and those foundabove, to have had an effect upon the employees-which it was the respondent'sduty to dissipate.An anticipatory notice by an employer that unneutral state-ments by his supervisory employees will not reflect his attitude and which aredisavowed in advance, is not sufficient, without more, to overcome the effect ofsubsequentmanifestations of partiality where the employer learns of suchpartiality.-'3The obligation of the respondent to do more was particularly truewhen it ascertained that six of its supervisory employees were responsible forthe circulation of a series of scurrilous anti-union bulletins.The failure of theBoard's representatives tc send to the respondent the noticeagreedupon andtheir insistence upon a full settlement of the charges filed herein, did not ab-solvethe respondent from directlyinformingits employees that it repudiatedze Cf.In the Matter of the NebraskaPower Company, etc.,19 N. L.R. B 357 ;In theMatter of Chicago Apparatus Company, etc.,12 N. L R. B 102. InH. J. HeinzCompanyv.N. L. If.B , 311 U. S 514, the Supreme Court,in commentingupon the liabilityof an em-ployer for the unauthorized actions ofhis supervisoryemployees,stated :We do not doubt that the Board could have found these activities to be unfair laborpractices within themeaning ofthe Act if countenanced,bypetitioner,and we thinkthat to the extent that petitioner may seek orbe in a positionto secure any advantagefrom these practices they are not any the less within the condemnation of the Actbecause petitioner did not authorize or direct them . . .The question is not one of legal liability of the employerin damages or for penaltieson principlesof agencyorrespondeat superior,but only whether the Act condemnssuch activities as unfair labor practices so far as the employer may gain from themany advantages in the bargainingprocess of a kind whichthe Act proscribesTo thatextent we hold that the employer is within the reach of the Board's order to preventany repetition of such activities and to remove the consequences of them upon theemployees' right of self-organization, quite as much as if he had directed them.This is themore so herewhere petitioner, when advised of the participation of hissupervising employees in the organization campaign, took no step, so far as appears, tonotify the employees that those activities were unauthorized, or to correct the impres-sion ofthe employees that support of the Union was not favored by petitioner andwould result in reprisalsFrom that time on the Board could have found that peti-tioner was as responsible for the effect of the activities of its foremen and group leadersupon,the organization of the Association as if it had directed them in advance. BOEING AIRPLANE COMPANY291'such action and would not tolerate its repetition24 In view of all the circum-stances herein described, the undersigned believes and finds that the respondentwas under the duty of overcoming and dissipating the effects of the unneutralacts and statements of some of its supervisory personnel.The respondent, by the distribution of the anti-union handbills, and by theacts and statements of Supervisors Steele, Plagens, Tettenhorst, Hill, and Wells,all as described above, has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act.B. Alleged interference, restraint, and coercion; the demotion of Marton EngelEmployees Dick Goss and Homer Kelley gave testimony in support of the-allegation in the complaint that the respondent "Promised increases in pay,promotions and other benefits to employees who abandoned their activity ormembership in the C. I. 0 or A. F. of L."In the latter part of February 1942, at a time when Kelley was employed asa lead man with 5 to 10 men under him, Foreman Cecil Jordan' told Kelleythat he could not make him a crew-chief because of his union affiliation2"DickGoss joined the C. I. 0. in September 1941, and in March 1942, was a lead man..At about the latter time, Jordan informed Goss that he had recommended him;for a- crew-chief's job but added, "According to Schaeffer's memo you won'tget it, but, . . . I turned it in anyway." Thereafter Goss attended the April8 meeting of supervisory employees addressed by Siefkin 29 Concerning whatoccurred about 2 weeks later, Goss testified as follows :Iwent to the crew chief's meeting and Mr. Siefkin said in order to bea crew chief we would have to stop all of our Union activities, and I toldMr. Jordan that under those conditions I couldn't accept the job. I toldhim I would like to have the job, but couldn't accept it under those con-ditions, and he said, "Well, I turned you in a nickel raise," he said, "I willhave to take that away from you and also the crew chief's job. "'T24 In view of the important part played by the respondent in fulfilling our war productionneeds andthe natural desire of the respondent to retain its skilled supervisory personnelunder suchcircumstances, the undersigned does not attempt to pass judgment upon therespondent's decisionnot to discharge the instigators of the handbillsHowever, therespondent'sdisparate treatment of other supervisory employees who violated its instruc-tions to be impartial, as discussed below, also affected the employees' judgment of theassertedneutrality of the respondentand isone of the elements considered by the-under-signedin reaching the conclusions above. It should also be noted that since the fall of1941, the organizational campaigns of both the A. F of L and the C. I 0. have retrogressedand this may fairly be attributed, at least in part, to the actions of the respondent's super-visory employees as found above.Si This finding is based upon the testimony of Kelley.Jordan denied makingthe state-ment attributed to him by Kelley.The realities all point to Jordan's making this nemark-Kelley was a lead man and therefore in line for a crew-chief's job many of which were open-ing up at about this time due to the respondent's rapid expansion.The fact that Kelleywas president of the C. I. O. local was undoubtedly known to Jordan and this alone, underthe respondent's instructions to its supervisory staff, would have made Kelley ineligible forthe crew-chief's position.The undersigned credits Kelley's testimony in this respect.21 See footnote 9,supra.I-sz On cross-examination,by Siefkin, Goss testified as follows :Q. Then I went ahead and asked you and all other supervisory employees,in. orderto maintain a fair attitude, not to be active in union affairs, didn't I? -A Yes,Q. And I asked if any party present who was a crew chief or supervisory employee;felt they could not take' that attitude, I would prefer they not take a crew-chief's-job;that, in substance?A That is the reason I didn't take it.-Sinceaccepts the latter's testimony as being substantially in accord witli-the fac`ts. =---- 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarion Engel joined the A. F. of L. on November 6, 1941, at a time when hewas a crew-chief, and from that day on wore a small union pin which bore thedesignation "A F of L Local 751" in letters so small as would scarcely be readwith the naked eye.On November 24, 1941, Foreman Jordan inquired of Engelas to the type of pin he was wearing and the latter replied that it was anA. F. of L. insignia. Jordan then informed Russell James, an industrial engineerattached, to the respondent's personnel department, that Engel was a memberof a union and inquired as to the propriety of a supervisory employee belonging.to a union in view of the respondent's policy of neutrality in regard to unionaffairs.James then conferred with Personnel Director George Trumbold andSuperintendentW. E. McArthur,'and since; according to James, it was estab-lished that Engel was a crew-chief and wore his union badge in the plant,they, decided "to demote Engle (sic), from crew chief in order to, sustain ourCompany policy."According to Engel, on November 25, James informed himthat inasmuch as he was wearing a union pin and attending union meetings, hewas being demoted from the crew-chief position, and 10 cents an, hour wasbeing cut from his wages "because the, Company has the policy that no crew-chiefmay belong to the union and hold that job . . ." Engel testified thatJordan then inquired whether Engel had the opportunity in the future ofregaining his supervisory position, and James replied "not as long as he is aunion member." 28After Engel's demotion, and just prior to Siefkin's meetingwith the supervisory staff on April 8, .1942, Jordan offered Engel a crew-chief'sposition but told him to attend the aforesaid meeting before acting on the offer.Within a few days after attending this meeting, Engel informed Jordan that hecould not accept the position because, as he testified, "I was a member of theAFL at that time, and was taking an active partin it." 2BIf,within the meaning of the Act, the respondent properly restricted the unionactivities of its crew-chiefs, then the statements made to doss and Kelley, andthe subsequent demotion of Engel, all as described above, were not violative ofthe Act.The respondent's instructions to its supervisory personnel, as, attestedby its notices and by Siefkin's speeches, were apparently. made with the purposeof protecting the primary right of the non-supervisory employees to freely decidefor themselves whether they desired to join a labor organization. Since crew-chiefs hold supervisory positions, if unneutral statements concerning labor or-ganizations had been made by them both on or off the respondent's premises, therespondent under normal circumstances would be -held responsible for suchactions.Regardless of the findings made herein that the respondent in otherrespects, violated the Act,.tile undersigned is convinced from the entire recordthat these executives of the respondent who controlled its labor relations policieswanted to remove from its supervisory personnel the power to do or say anythingthat might be violative of the Act so that any decision in that respect would beconfined to the aforesaid officials.The, respondent's instructions, therefore, tothe crew-chiefs were not primarily made for the purpose of interfering with theright of those employees to join a union.That these instructions, incidentally,'28Although'James could not recall the language he used when he informed Engel of hisdemotion,he did not believe that he used the words attributed to him above.Inasmuch asJames admitted that he was uncertain whether the respondent's restrictions at that timeincluded mere membership of a supervisory employee in a labor organization,and 'in viewof the definite testimony of Engel, who was an unquestionably honest, trustworthy witness,the undersigned credits the latter's testimony.29 Since Jordan's version of this incident was substantially the same as that of Engel, theundersigned finds Engel's testimony to be in accord with the facts.Engel further testifiedthat he,refused the offer of the crew-chief's job because he interpreted Siefkin's instructionsto, so limit his union activities as would make him only a nominal member, and for thisreason refused the crew-chief's position. BOEING AIRPLANE COMPANY293had such an effect,however, cannot be doubted.It is now well,settled that super-'iisory employees are "employees"within the meaning,of Section, 2 (3) andSection 8(3) of,the Act,and that any discrimination in regard'to their hire' andtenure of employment because of their union activities constitutes unfair laborpractices within the meaningof the Act.'°In this connection,the Circuit Courtof Appeals for the Eighth Circuit stated : 81It is first argued'that Eckert is not an employee within the meaning of theAct.The contention is that being a foreman he is an employer and not anemployee.Section 2(2) of the Act is relied upon wherein an"employer"isdefined to include"any person acting in the interest of an employer."Section 2(3) of the Actis ignored.It provides that "The term`employee'shall include any employee."There is no inconsistency in these provisionswhen facts are taken into consideration.A foreman,in his relation tohis employer,is an employee,while in his relation to the laborers underhim he is the representative of the employer and within the definition ofSection 2(2) of the Act.Nothing in the Act excepts foremen from its bene-fitsnor from protection against discrimination nor unfair labor practicesof the master.Supervisory employees,despite their authority over other employees, may' bemembers of a legitimate labor organization to which non-supervisory employeesare admitted,without the employer thereby violating the Act, provided suchemployees do not by statements or conduct bring the employer's economic powerand interest to bear upon employees or otherwise act for the employer in such a',manner as to interfere with, restrain,or coerce employees in the exercise ofthe rights guaranteed by the Act3zTo the undersigned,one of the considerationsin determining the problem herein, is whether or not crew-chiefs belong in thesame bargaining unit as employees'who work under them.Where,there is a'history of rivalry among labor organizations claiming to represent employees,it is important that an employer be free from the imputation of coercing his80 Supervisory employees were held to have been discriminated against on account of theirsubforeman,National Labor Relations Board v. Fruehauf Trailer Company,301 U. S .49rev'g85 F. (2d) 391 (C. C. A. 6) setting aside 1 N L. It B. 68; a foreman,National LaborRelations Board v. Skinner and Kennedy Stationery Co.,113 F. (2d) 667 (C. C. A. 8) andMatter of AmericanPotashCompany and Chemical CorporationandBorax-Potash WorkersUnion,3 N. L. It. B. 140, enf'g 98 F. (2d) 488 (C C A. 9) ; a graduate chemist acting asdirector of research for a mining company,Eagle-Picker Mining .and Smelting Company V.National Labor Relations Board,119 F (2d) 903, 911 (C C. A. 8) ;.Powerhouse chief engi-neer,Matter of Warfield CompanyandInternational Union of Operating Engineers,6 N. L.It. B. 58; newspaper district and branch managers,Matter of Star PublishingCo. andSeattle Newspaper Guild, 4 N.L. It. B. 498 enf'd 97 F. (2d) 465 (C. C. A. 9).11.National LaborRelationsBoard v. Skinner and Kennedy StationeryCo:, 113 F. (2d)667 (C. C. A. 8).11 See E.T. Fraim Lock Company eta.,24 N. L R B. 1190In Matter of Tennessee Cop-per Companyand A.F. of L. Federal Union, No 21,164, 9 N.L. R B 117, a question pie-sented itself whether foremen who were members of a legitimate labor organization couldutilize the employer's economic power to gain adherents among employees for their organ-ization.The Board said :Membership of supervisory employees in a labor organization involved in a contro-versy over representation cannot confer on such employees a privilege to interfere, norcan the immunity guaranteed employees by the Act be impaired or diminished by themembership rules of any labor organization.The employees' right to a choice freefrom employer interference is absoluteSupervisory employees, although eligible formembership in competing labor organizations, are forbidden by the Act, in theircapacity as the employer's agents, to interfere in the selection of employee bargainingrepresentatives, yet there need be no conflict by reason of their dual status. It is per-fectly consistent for supervisory employees to belong to labor organizations and yet beprohibited from conduct permitted non-supervisory employees. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in their choice of representatives.Here, both the A. F. of L. and theC-I. 0., in effect, contend that crew-chiefs not only are eligible for membershipin their respective unions, but that they belong in the sanie bargaining unit asemployees who work under them. Since crew-chiefs'have the right to recommenddischarges and, are clearly identified with management, their participation inthe controversy between rival unions, has led, in part, to charges of employerinterference.39Therefore, under the circumstances of this case, the undersignedis of the opinion that crew-chiefs do not belong in the same unit as other non-supervisory employees.84Since the respondent in no way restricted the right ofits supervisory employees to join or be active in a labor organization of their ownchoosing in an appropriate unit limited to supervisory employees, the under-signed finds, upon all the circumstances herein, that the prohibitions the re-spondent placed upon the union activities of its crew-chiefs were reasonable andnot in violation of the Act.Therefore, the statements made to Kelley and Gossand the demotion of Engel, 'while normally under the interdiction of the Act,were not so under the facts above found."C.The dischargesLela Roachwas hired by the respondent as a seamstress on February 17, 1937,and was discharged on November 17, 1941, at which time she was a crew-chiefIn the sewingroom.Roach joined the C. I. O. on October 31, 1941, at which timeshe' was aware of the respondent's regulations that supervisory employees hadto maintain a neutral attitude both on and off the company's premises. It is therespondent's contention that it discharged Roach for violating this rule.At thehearing,Roach admitted that, while in, the plant one morning just before thewhistle announcing the commencement of the work day, she exhibited her unioncard to an employee that worked under her 86 On the evening Roach joined theG-31SeeIn the Matter of Rem Manufacturing Co., Inc.,and A. F.of L.,FederalLocalUnionNo. t0S93, 7 N L. R. B. 95." SeeMatter of Union Collieries Company, etc.,41 N. L.R. B. No. 174 ; Inthe Matter. ofSherwin-Williams Company, etc,37 N. L. R B. 260;Matter of General Motor Sales Cor-poration,etc.,34 N. L R B., 115;Matter of Marshall Field & Company,etc.,34 N. L. R. B.,'No. 1.The-undersigned reaches this conclusion despite evidence adduced at the hearingthat crew-chiefs of the respondent's Seattle Division were in the same appropriate bargain-Ing unit as non-supervisory employees,and that the respondent's Seattle Division executeda contract with the same A. F. of L. union herein,recognizing the right of that union tobargain for crew-chiefs in that unit.35 Since the Board either failed to produce evidence or the evidence adduced was insuffi-cient to support the allegations'of the complaint that the respondent(a) encouragedemployees, who had joined or assisted labor organizations of their own choosing,to engagein conduct violative of company rules, thereby giving cause for demotion or discharge;(b) advised and exhorted its employees to discuss grievanceswith-it directly rather thanthrough their.unions and union representatives;(c)warned employees who sought to affiliateor did affiliatewith the C. I. 0. or the A.F. of L. that they would be demoted or reducedin pay or suffer other penalties,and has demoted,reduced in pay, or otherwise'penalizedother employees pursuant to such threats or warnings;and (d)maintained surveillance overmembers ofthe C.I.0. and A F. of L, the undersigned will also recommend dismissal ofthese paragraphs of the complaint'33Roach testified that on another occasion she asked an employee in her crew namedEdith Long"if she was going to signup" with the union.AccordingtoRoach, thisoccurredduringthe luncheon period after one of the employees had distributed unionapplication cards to the girls.Long,a respondent's witness,testified,however,that abouta week or 10 days prior to Roach's discharge,the latter,during working hours, asked herwhen she was going to jointhe C. I.0 , andwhen Longexclaimed"You don't mean to tellme you did,"Roach replied that she had joined and exhibited her union card.Long didnot inform the respondent of this incident until after Roach had been discharged.Theundersigned finds it unnecessary to resolve this conflict in view of the finding made below,and becausewhether ornot it occurred on company time,Roach was violating the respond-ent's instructions. BOEING AIRPLANE COMPANY295union she was accompanied by a member of her crew named Lila Melton whojoined the union that evening.Melton attended this meeting at the invitationof Roach.Roach received no prior warning from the respondent that it believedshe- was violating its regulations.She learned about it for the first time onNovember 17, when she was discharged by Employment Manager Ira Smith.The latter told Roach that the respondent had definite proof that she had beendiscussing labor organizations on company time and reminded her of the respond-ent's rule in that respect.' Roach told Smith that she had not discussed unionson company time but admitted doing so during luncheon period. Smith testifiedthat he was instructed by Personnel Director Trumbold to discharge Roachbecause of her union activities on company timeIn view of the' propriety ofthe respondent's instructions to its supervisory personnel to maintain a neutralattitude, it must now be determined whether Roach was discharged because sheviolated these instructions or because she was active on behalf of the C. I.- O.It is pertinent in this respect to compare the treatment the respondent accordedForeman Wayne Chastain for violating the same rule when he made anti-unionstatements to a group of non-supervisory employees. Sometime in Septemberor October 1941, Chastain made favorable comments about one of the anti-union"Loyal Employee" handbills to a class of student employees.When the respond-ent learned of this violation, and the refusal of Chastain to abide by its instruc-tions in the sense that Chastain desired to continue to express himself againstunions,-the ,respondent demoted Chastain to a non-supervisory position. Ineffect,Vice-President Schaefer testified that Chastain would not have beendemoted if he had promised to abide by, the respondent's regulations.ssTherespondentmade no satisfactory explanation for the disparity of treatmentaccorded Roach as compared to, Chastain for a violation of the identical rule.8°,In view of the above it is clear that the respondent discharged a supervisorwho made pro-union statements but did not discharge one who made anti-unionstatements.The undersigned therefore finds that the respondent discharged andrefused to reinstate Lela Roach because of her union affiliation and activitiesand not because she violated a rule of the respondent.Charles Cowanwas hired by the respondent on September 16,1939, as a stockclerk and worked as such until his discharge on November 24, 1941. ' Stockchasers would bring requisitions for material to the stockroom where Cowanand other stock clerks would fill the orders.The nature of Cowan's work wassuch that he daily came into contact with many of the employees. Each stockclerk of the about 10 then in the respondent's employ filled an average of 50 to 100requisitions a day, and usually there would be some conversation between thestock clerk and the employee who presented the requisition. Cowan joined theA. F. of L. in August 1941, and wore an A. F. of L. union button in the plant37 Employees Mary Harsberg and Irene Harrell testified and the undersigned finds thatRoach asked them to join the C. I 0 during working hoursOnly Harrell reported thisincident to the respondent prior to Roach's dischargeasOn December 16, 1941, the respondent restored Chastain to the position of a foreman,and at the hearing stated that it did so because of the urgent need for a supervisor of hisability and upon Chastain's promise to abide by its rules.3'Asked why the respondent had not demoted Roach rather than discharging her, in viewof the treatment accorded Chastain, Schaefer replied, "That might have been a reasonableaction to have, taken."As found above, the respondent justified its failure to dischargethe six supervisory employees (two of whom were crew-chiefs) responsible for the anti-union handbills, because, of the war situation and its then legal doubts concerning therights of supervisors while on their own time.. But, according to 'Schaefer's admission,Roach also became an indispensable employee after December 7, 1941, and when asked, inview of the changed policy of the cmnpany, why it had not offered reinstatement to Roach,Schaefer replied that Roach "became an issue :n this case, and we felt we should go throughand find out what our position should be, on occasions of that kind." 296DECISIONSOF NATIONAL LABORRELATIONS BOARDuntilsometime in October 1941, when he switched his affiliation to the C. I. 0.,and thereafter wore a C. I. 0. button. Shortly after joining the C. I. 0 , Cowanbecame' a member of the local's executive committee.It is the respondent's contention that it discharged Cowan for violating a ruleprohibiting its employees from engaging on company time "in activities for oragainst labor unions."'0The respondent did not prohibit its employees fromdiscussing other subjects during working hours.However,' under the circum-stances described herein, the undersigned does not find that the institution ofthe rule prohibiting -discussion of union affairs during working hours was dis-'ucriminatory.The issue- to be determined therefore, in the case of Cowan, is similar to theone discussed in the case of Roach above, and that is, whether or not there wasa discriminatory application of a non-discriminatory rule.Although Cowan admitted at the hearing discussing unions on company time,he contended that he never initiated such conversations but was constantly beingasked questions pertaining to his union by fellow employees.The undersignedis convinced, however, and finds that in some instances such conversations wereinitiated by Cowan'°An important consideration in determining the issue hereinis the fact that Cowan was never warned by the respondent about his violationof the rule.The respondent secured written, statements from some of the em-ployees mentioned above that Cowan had discussed unions with them on companytime and then informed Cowan that he was dischargedSiefkin, however, whenhe instructed the respondent's supervisors as to their obligations under the Actas described above, cautioned them against summarily discharging employeeswho discussed unions on company time without an advance warning' It mustbe borne in mind that the respondent's prohibitions concerning the discussion ofunions applied to both pro and anti-union statements by employees during work-ing hours. It is therefore important to determine whether the respondent, inenforcing this rule, applied it equally to transgressors who were in favor ofunions as well as those who were opposed to unions. An incident involving.4°Another bulletin to the employees on the same subject stated : "During working hoursyou must not discuss labor organizations or other like controversial matters "4;The employees were not prohibited from discussion of unions during their luncheon orsmoke periods.-42Thisfinding isbased upon the credible testimony of several of respondent'switnesses,to wit, Russell Edson, Carl Schoech; James Arnold, Leslie Frank, Lynn Cowan, KennethPlaff, and Edward Bryant, who testified in substance that Cowan asked them on companytime to attend union meetings. In crediting the testimony of these witnesses, the under-signed does not find that Cowan's efficiency was impaired or that his work suffered as aresult of these conversations.Actually, Cowan was known to be;one of the fastest andmost accurate stock clerks, and many of the stock chasers for this reason soueht to haveCowan fill their difficult requisitionsSchoech, crew-chief over Cowan, testified that Cowanwas a very good and fast worker. Shortly prior to Cowan's discharge, the latter's fore-man, E F. Belden, recommended Cowan for a wage increase because of his excellent workin completing a difficult inventory.43For example, Siefkin at one of the July 29, 1941, meetings with the supervisory staffwas asked the following question : "Suppose a man refuses to cease talking union activitiesduring working hours, could he be discharged for that?" Siefkin replied :He could be because if he refuses'to obey orders it becomes an act of insubordination.I prefer, of course, that no man be discharged merely for talking on the job, but anylabor organizer, or any man that knows about labor matters will instruct his peoplethat they must not, unless the company Consents, discuss labor matters on companytime and property, and he can be discharged for that if he continues itAny labororganizer will so inform you.That's purely,a matter'of judgment to be exercised byyou on your recommendation. If a man persists in talking about union matters duringworking time, andafter being warnedabout it, persisted in doing so, it is a ground fordischarge.[Italics supplied ]Siefkin made similar statements in his other addresses. BOEING AIRPLANE COMPANY297employees L. Taylor and, Morris Chase throws some light on "the 'respondent'sattitude in this respect., On or about May 9, 1942, Chase started 'to smoke justbefore the smoke period commenced and Taylor remarked about this to Chase.,When' Chase took his time in returning to work at the conclusion of the smokeinterval, Taylor remarked, "what are you doing there working for Hitler?", andChase replied, "Any, son-of-a-bitch will join a Union is working for Hitler," towhich Taylor rejoined, "Any, son-of-a-bitch does not join the Union might be'working for Hitler,-about the first thing Hitler does is to break the LaborUnions.""This 'incident came to the attention of management through thecomplaint of Chase.At the request of Vice-President Schaefer, General Super-intendent A. Schupp investigated the matter.Schupp testified that Chase signeda statement and his gravamen was that Taylor had made the remarks set forthabove.Taylor then presented his version of the incident to Schupp, but Chasestill insisted on pressing the complaint and offered employee Clyde Ellis as awitness who would support his version of the incident.Concerning what occurredwhen he was called into Schupp's office, Ellis testified as follows :...he [Schupp] told me he wanted me to sign an affidavit against L. D.Taylor, that he was talking Union on the Company time, and I asked himwhat he wanted said in this affidavit, and what,theaf£idavit would be about,and he told me that Schaefer wanted an affidavit.Q. Did he hand you anything at that time?A. He handed me a piece of paper, which said that Taylor said if ,ason-of-a-bitch didn't join the Union he would work for Hitler, and I toldhim I heard more than that, and couldn't sign one without signing one againsteach party concerned.Q.What did he say,?A.Mr. Schupp told me one affidavit against each party concerned wouldn'tdo any good, and dropped the whole thing, "Just forget about itQ.What did you'do then?-A.Well, we were,dismissed, and as we were being dismissed, Mr. Schuppsays, "I don't know how you stand on the Union," and I told him I was a,,Union member; and he said, "Well, let's just drop the whole thing," and we-At about this time, Assistant Foreman Reiswig'asked employee Earl Scott ifTaylor had solicited him to join the union on company time. Scott repliedthat Taylor had not done so.To the undersigned, the significance of the testimony surrounding the Taylor-Chase incident is'the unusual manner in which the respondent marshalled its44 These facts are based upon the undenied, credible testimony of Taylor.-45 Schupp's version varies somewhat from that` of Ellis. 'According to Schupp, Ellisrefused to sign a statement against Taylor alone, ' stating that both men were at fault,whereupon Schupp turned to Chase and offered to'drop the whole matter if it was agreeableto ChaseSchupp denied asking'Ellis about "the Union."Since the undersigned foundEllis to be an impressively honest witness, he credits his version.Schupp then took Taylorto Schaefer's office, and after the latter cautioned Taylor to abide by the respondent's rules,Schaefer stated :...I am afraid that if you were saying such things that it might get out of handand I just wanted to stop it now. I don't want . . . the CIO people, or the AFofLpeople to put charges against us that we are out of line. I don't want the men in theplant who are not interested in either union to be bothered with any membership solici-tation.I have to rely on you boys and thank God we still have a free country and Iwill go the limit with you in protecting your rights, but to express those rights underthe law-you must do it off of company property.i 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDforces from the vice president, down for the purpose of acting upon the relativelyminor complaint of an"employee who was himself the initial violator of the re-spondent's rule prohibiting union discussion on company time.The respondent'sinvestigation revealed that Chase was equally guilty, if not more so, of violatingthe rule as was Taylor.But the record does not reveal that Chase likewise wascalled into Schaefer's -office and cautioned, or in any way censured for his partin the affair.Would the respondent have acted in the same manner if Taylor,had .complained that Chase had made an anti-union remark?Would AssistantForeman Reiswig have questioned other employees whether Chase had been guiltyof making anti-union remarks on company time? The undersigned believes not.The respondent's actions in the Roach case discussed above, and the inferencesdrawn from the disparity of treatment accorded a supervisory employee who madeanti-union remarks, apply equally to this situation.However, it may appearfrom the facts found above that the respondent in other ways attempted to obeythe,Act, when the showdown came, and the respondent's real desires came to thesurface, it showed its hand.The undersigned therefore finds that the respondentwas motivated by the desire to discriminate in the treatment of both supervisoryand' non-supervisory employees for violations of its rules.The discriminationhere applied to union as to non-union employees and involved an intent todistinguish in the treatment of employees on the basis of union affiliations oractivities, thereby discouraging membership in labor organizations.Applying these conclusions to the Cowan case, the undersigned finds, in viewof all the facts, that the respondent was motivated by the union affiliation andactivities of Cowan in ordering his discharge rather than by his violation of itsrule.Wallace E. Keller.The facts in Keller's case are in many ways similar to thoseof Cowan's.Keller was hired by the respondent on July 14, 1939, and worked as apipe fitter and general maintenance mechanic until his discharge on February 12,1942.Keller joined the C I. O. about September 15, 1941, and shortly thereafterwas elected vice president of the local.Keller at'times wore his union button inthe plant.The undersigned finds that his union membership and office in the localwas known to the respondent. The respondent contends that it discharged Kellerbecause lie violated the rule prohibiting the discussion of unions on company timeand because "he complained constantly about the working hours and conditions,the tools which he'was furnished with which to perform his duties, found faultwith the food served at the cafeteria and the price charged therefor,and, ingeneral,, was abusive toward the company, the management,, the supervisory officersand the other employees with the respondent." At the hearing, Keller admittedthat he may have made some casual remarks during working hours about unionsto other employees, but, as a general rule, denied doing so outside of the lunchand smoke periods `e It was undisputed that Keller was a competent workman.'BThe undersigned finds that although Keller had violated the rule, he did not do so to,the extent contended by the'respondent.This is borne out by the testimony of some of therespondent's own witnesses:Arden'Strong, who worked,in the same department as Keller,.testified that Keller solicited him to join the C. I 0. so often that he complained to hisforeman, Steele, who told him to report it to the personnel officeStrong did so, butinformed the respondent's' officials that this solicitation did not take place on companytime , James Haught testified that Keller constantly spoke about how the union would getmore pay and better housing conditions and cheaper rent for the employees, and thatKeller contended that respondent's officials were"cheap skates"who refused to pass on,some of their profits to the employees.However, Haught admitted that those remarks ofKeller took place during the lunch and smoke periods but extended beyond those periods fora minute or two.Haught, also testified that on several occasions on company time, Kellercasually remarked that there was going to be a union meeting that night and "be sure andbe there."The undersigned credits the testimony of Strong and'Haught.Clair Sneedtestified that on one occasion during working hours Keller asked him about the union and0 BOEING AIRPLANE. COMPANY299As found above, Keller's supervisor, Steele, warned Keller to withdraw fromthe C. I. O. or he would be discharged. As in the case of Roach and Cowan, theundersigned is of the opinion and finds that the respondent was motivated by theunion affiliation and activities of Keller in ordering his discharge rather than byhis violation of a company rule.ChristianWhite wasemployed by the respondent about October 22, 1941, as ajig builder and was discharged on November 26, 1941. As a new employee, Whitehad to serve a 30-day preliminary probationary period to determine whether hewas assigned to the work he was most capable of doing or whether in all respectshe was a, satisfactory employee.White joined the A. F. of L. on November 1, 1941,and thereafter wore his union button in the plant.White's only other unionactivity was in regularly attending union meetings. In its answer,-the respondentstates that White was hired-... as a probationary workman, and that near the end of the thirty-dayprobation period his work was checked, found to be unsatisfactory in thatapproximately one-third of the fittings and fixtures on which he worked hadto be reworked ; that the subordinate supervisory officers of the companyrecommended that he be not employed as a regular employee because he wasincompetent as a workman, and in consequence, his services were terminatedon November 26, 1941.On the morning of White's discharge, Foreman Jordan informed the latter thatwork was slowing down and he would have to lay some men off, and wanted toknow whether White "wouldn't just as soon quit as be laid off." When Whitereplied that he had no reason to quit, Jordan then showed him a memorandum byWhite's crew-chief, Marion Engel, and his lead man, John Simpson, stating that,his,work was unsatisfactory.' Engel, the same individual whose case is discussedabove, testified that Jordan spoke to him about White the day before the latter'sdischarge.Concerning this conversation, Engel testified as follows:Jordan, . . . said Mr. White's work is inefficient, or to that effect, andasked me to make a written statement to the office that he was inefficientand I told him he was as good as any of them with me with not much ex-perience and he said he had been complained on from the other shift, so hesaid "make out the statement and discharge him." ...He said for me andSimpson to get together and make up this paper for the office.Engel then conferred with Simpson and told him that Jordan wanted them tosign a written statement to the effect that White's work was unsatisfactory.Although both Simpson and Engel were reluctant to make such a statement,that at lunch he tried to get him to sign a union application card.Daniel Wooten testifiedthat on one occasionon company time Keller spoke to him about the advantages of belong=ing to a union.The undersigned credits the testimony of Wootenand Sneed.The respond-ent relied upon the testimony of Fred Snavely in themain, insupport-of its contention thatKeller constantly complained about working conditions, the food and tools, and was abusivetoward the respondent and its officials.Snavely testified, in substance, that Keller solicitedhim on manyoccasions during working hours to join the C. 1. 0. and was constantly com-plaining about the company, and working conditions ; that while eating lunch one day in therespondent's cafeteria, Keller stated : "Look at that God damn stuff. I could eat all ofthat up, this is the damndest place I ever seen." The undersigned was so unfavorablyimpressedby both the demeanor and testimony of Snavely, mainly because he was soobviously heightening and exaggerating his testimony that the undersigned finds it difficultto determine where the fact began and fiction ended.The undersigned therefore placeslittle, if any, reliance upon the testimony of Snavely.He therefore finds that the respond-ent failed to support its contention that one of the reasons it discharged Keller was becauseof his constantcomplaintsand abuseof the respondent and its workingconditions..11These facts are basedupon White's undenied,credible testimony. 300DECISIONS OF' NATIONAL LABOR RELATIONS BOARD'since it was not a fact;' they felt that they had no alternative but to obey Jordan'sinstructions, and therefore prepared a memorandum which read as follows :BOEING AIRPLANE COMPANYWICHITA DIVISION 'INTER OFFICE MEMORANDUM'FROM : Marion EngelTO: C. JordanSUBJECT:11-25, 1941.59-132Big percentage 'of White's work is insufficient (sic)Has to be reworkedJOHNJ.SIMPSON.Jordan testified that a lead man who worked in the jig department namedHarry Jones, came to him towards the end of White's 30-day probationaryperiod and called to his attention that White "was laying down on thejobs 9According to Jordan, he then observed White and found that he was "definitelylaying down on the job," and "didn't seem like he was wanting to work."Jordan testified, further—that he then requested Engel 'to talk to White andget him to attend to his work and if White would not do so he woulddischargehim.It is not clear from Jordan's testimony as to just when this alleged con-versation occurred, but it would appear therefrom that at this point Jordanwas merely asking Engel to warn White to attend to his work. If this didoccur, it is not clear from Jordan's testimony why, at apparently the same time,he asked Engel to prepare a memorandum which was used as a basis for dis-chargingWhite. In other words, Jordan's testimony is clearly contradictory;for he contends that when he ascertained that White was not attending to hisjob,he asked Engel to prepare a memorandum which he used to dischargeWhite and at the same time says that he asked Engel to warn White that unlessWhite attended to his work that he would be discharged. Jordan also testifiedthat when he informed Engel about White, Engel agreed that White "had beenlaying down on the job, that he was incompetent." Later on in his testimony,however, Jordan testified that Engel did not tell him that Whitewas an in-competent, worker.'The undersigned does not credit Jordan's testimony, buthe does credit the testimony of Engel since he found the latter to be an ex-ceedingly sincere, trustworthy witness.In crediting Engel's version, it becomes apparent that, when Jordan askedEngel to prepare a memorandum that White was inefficient, this was not thereal reason why Jordan was seeking to discharge him, and since the under-signed believes Engel when he testified that White did not stall, this also wasnot the reason.The undersigned 'concludes and finds, therefore, that Jordanwas motivated by the union affiliation of White in initiating his discharge."Both Engel and Simpson testified that they found no fault with White's work, andfound him to be an average workman.White worked directly under Simpson, and Engelwas the crew-chief over both of them.As a result, both Engel and Simpson observedWhite daily and neither found fault with his work nor ever complained about him toJordan.Both Engel and Simpson were members of the A F. of L.49 Jones testified that he informed Jordan that White "stood around quitea bit anddidn't seem to want to work "'60Although the respondent's answer alleged that White was an incompetent worker, thetestimony adduced by it applied only to White's stalling and not to his alleged incompe-tency. , For this reason, the undersigned recalled Engel as his own witness to inquirewhether or not, to Engel's observation, White had stalled.Engel-testified that White hadnot done so, and the undersigned credits this testimony.- BOEING AIRPLANE, COMPANY301,.Virgil,Reeveswas hired by the respondent on October 21, 1941. Reevesworked in the jig building department under crew-chief Engel for about a weekor 10 days when Jordan transferred him to the'welding department as a helperunder, the 'supervision of Assistant Foreman Tettenhorst O1On Friday, Novem-ber 7, 1941, Reeves asked Tettenhorst how he was doing in his work, and, whenTettenhorst commented favorably, Reeves requested 2 days leave so that hecouldmove his family from Oklahoma to an apartment he had obtained inWichita.Tettenhorst granted the request and Reeves returned to the planton November 11. On November 18, Reeves joined the C. I. O. and wore hisunion button in the plant on November 19, and on the 20th he was discharged.In its answer the respondent states:That Virgil E. Reeves was employed on October 21, 1941, as a proba-tionary workman.That a check of his work near the end of the thirty-day probation period disclosed that on two occasions he had been foundasleep while on the job, one occasion being when he was operating a powersaw.That his speed was slow, his skill poor, and his services were ter-minated because he was an incompetent workman, and for no other reason.Tettenhorst testified that on an occasion when he assigned Reeves to file sometwo thousand-odd washers, Reeves fell asleep and he warned him not to let ithappen, again.On a later occasion, according to Tettenhorst, Reeves fell asleepwhile operating a power saw. Tettenhorst could not recall whether these inci-dents occurred before Reeves took the leave of absence described above.WilliamReickel, a respondent's witness who worked as a welder in the same departmentas Reeves, corroborated the testimony of Tettenhorst.Reickel testified that onone occasion, Reeves was sitting on a bench with his head resting on his armand remained in that position for "a couple of minutes" until someone hitthe bench with a hammer and Reeves jumped up. Reeves, who denied everbeing asleep on the job, testified that on this occasion he had a cold and head-ache and had taken some aspirin and "I laid my head an my hand on the viseto rest my head while it was aching and I heard the boys laughing and cuttingup about my falling asleep at the switch, as they called it, and I wasn't asleepnone of the time." On the second occasion, according to Reickel, Reeves wasseated on a chair at the power saw (which operates automatically), and onthis occasionobserved Reeves' eyes which he says were shut, and that Reeves"finally got overbalanced and the chair turned over with hint and lie came outof it."The undersigned was favorably impressed by both the demeanor andtestimony of Reickel and he therefore finds that, while Reeves may not havebeen asleep on the first occasion, he at least appeared to be by the bystanders,and finds that he was asleep on the second occasion. Tettenhorst, who initiatedthe discharge of Reeves, testified that Reeves was slow and would not have madea competent employee; that on the occasion when lie granted the leave of absencethe latter had been under his supervision for, several days and he did not knowthen that Ile would turn out to be slow and incompetent.Although the undersigned is somewhat suspicious of the motives of Tetten-horst, since the latter was definitely opposed to unions, and was one of theclique of supervisors responsible for the series of anti-union handbills, andparticularly since'Reeves was discharged within 2 days after he started wearinga union button, nevertheless, the evidence reveals that Reeves wits slow andwas definitely asleep on at least one occasion.The undersigned therefore findsn Reeves did not catch on quickly in jig building work and Engel Informed Jordan that hewould rather not have Reeves in his crew.Since Reeves had experience as a blacksmith;Jordan believed he would do better in the welding department. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Board failed to establish that Reeves was discharged for his unionmembership or activities.62 'Upon the basis of the above facts and the entire record in the case, the under-signed finds that the respondent, by discharging Lela Roach, Charles Cowan,Wallace Keller, and Christian White, discriminated in regard to their hireand tenure of employment, thereby discouraging membership in the C. I. O.iand the A. F. of L., and interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurringin connection with the operationsof therespondent described in Section I above,have a close,intimate,and substantial relation totrade, traffic,and commerceamong the several States and tend to lead to labor'disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action in order to effectuate the policies of the Act.Having found' that the respondent discriminatorily terminated the employ-ment of Lela Roach, Charles Cowan, Wallace Keller, and Christian White, theundersigned will recommend that the respondent offer to these individualsimmediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights and privileges,.andmake them whole for any loss of pay they may have suffered by reason-of the respondent's discrimination against them, by payment to each of themof a sum of money equal to the amount which he (or she) normally wouldhave earned as wages from the date of the respondent's discrimination againsthim (or her) to the date of the offer of reinstatement, less his (or her) netearnings,` during said period.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.InternationalUnion, United Automobile,Aircraft&Agricultural Imple-ment Workers of America(UAW-CIO),and -International Association of Ma-chinists arerlabor organizations,within the meaning of Section 2(5) of the Act.52After being discharged, Reeves went to a machine shop school for 6 weeks and onFebruary 10, 1942, applied for a machinist's position at the respondent's personnel office.In filling out the form application furnished by the respondent' to applicants for employ-ment, Reeves did not state under the caption "Occupational History-Give Last Employ-ment First-Account for Last Ten Years," the fact that he had previously worked for therespondent.Reeves was hired by the respondent as a machinist and worked that day buton the following day was discharged when the respondent ascertained that he was thesame Virgil Reeves who had previously been in its employThe iespondent accused Reevesof falsifying his employment application, but Reeves said he had merely left a questionunanswered.Under these circumstances, the respondent was justified in dischargingReeves again.By"net earnings" is meant earnings less expenses, such as for transportation, room,.and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawful.eldscbarge and the consequent necessity of his seeking employment 'elsewhereSeeMatterandUnited Brotherhood of Carpenters and Joiners of Amer-dca, Lumberand SawmillWorkersUnion, Local 2590,8 N. L R. B. 440Monies received forwork performed upon Federal, State, county, municipal, or other work-relief projects shall.Bee ,considered as earnings.SeeRepublic Steel Corpos ation v. N. L. R. B.,311 U. S. T. BOEING AIRPLANECOMPANY3032.By'discriminating in regard to the hire and tenure of-employment of LelaRoach, Charles Cowan, Wallace Keller, and Christian White, the respondent hasengaged in and is engaging in unfair labor practices, within the meaning ofSection '8 (3) of the Act.t3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7' of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.-4:The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.By demoting Marion Engel and by. discharging Virgil Reeves, the respondenthas not engaged in unfair labor practices, within the meaning of Section 8 (3)of the Act. '6.The respondent has not engaged in -unfair labor practices, within themeaning of Section 8 (1) 'of the Act insofar as the complaint alleged that it:(a) encouraged employees, who had joined or assisted labor organizations oftheir own choosing,; to engage in conduct violative of company rules, therebygiving cause for demotion or discharge; (b) advised and exhorted its employeesto discuss grievances with it directly rather than through their union and unionrepresentatives; '(c)warned employees who sought to affiliate or who didaffiliatewith the C. ' I. O. or the A. F. of L. that they would be, demoted orreduced in-pay or suffer other penalties; and has demoted, reduced in pay, orotherwise penalized certain employees pursuant to such threats and warnings ;-and (d) maintained surveillance over members of the C. I. O. and A. F. of L.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that, the respondent, Boeing Airplane Company, WichitaDivision,Wichita,Kansas, its officers, agents, successors, and assigns shall:1.Cease and desist from : -,. -_(a)Discouraging membership in International Union, United Automobile, Air-,--craft & Agricultural Implement Workers of America (UAW-CIO), and Inter-national Association of Machinists, or any other labor organization of its em-,ployees, by. discharging or refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire and tenure, of employment, orany term or condition of employment;(b) In any other- manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to,engage. in concerted ; activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 of the,Act.'--'-2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Lela Roach, Charles Cowan, Wallace Keller, and Christian White,immediate and full reinstatement to their' former or substantially equivalentpositions; -without prejudice to their seniority and other rights and privileges,dismissing, if, necessary, all employees hired since they were discharged toperform work for which they were qualified ;--.(b)Make whole each of the employees named in the preceding paragraphfor any loss of pay he (or she) may have suffered by reason'of the respondent'sdiscrimination against him (or her), by payment to him (or her)'of a sum ofmoney equal to that which he (or she) normally would have earned as wages 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the time of the respondent's discrimination against him (or her) to thedate of the respondent's offer of reinstatement, less his (or her) net earnings uduring said period ;(c)Post immediately in conspicuous places at its Wichita plant, and maintain,for a period of at least sixty (60) consecutive days from the date of posting,notices to its employees stating: (1) that the respondent will not engage in the'conduct from which it is recommended that it cease and desist in paragraph1 (a) and (b) of these recommendations; (2) that the respondent will take theaffirmative action, set forth in paragraph 2 (a) and (b) of these recommenda-'tions, and (3) that its employees are free to remain or become members ofInternationalUnion,United Automobile, Aircraft & Agricultural ImplementWorkers-of America (UAW-CIO), affiliated with the C. I. 0., and InternationalAssociation of Machinists, affiliated with the A. F. of L., and that the respondentwill not, discriminate against any employee because of membership or activity',in those organizations;(d)File with the Regional Director for the Seventeenth Region within twenty(20) days from the receipt of this Intermediate Report, a report in writingsetting forth in detail ,the manner and form in which the respondent has,com-plied with the foregoing recommendations.It is further recommended that unless on or before twenty (20) days fromthe receipt of this Intermediate Report, the respondent notifies said Regional,Director in writing that it will comply.with the foregoing recommendations, the'National Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.,It is further recommended that the complaint be dismissed insofar as italleges that the respondent discriminatorily demoted Marion Engel and discrim-inatorily discharged Virgil Reeves, and insofar as it alleges that the respondent :(a) encouraged employees, who had joined or assisted labor' organizations oftheir own choosing, to engage in conduct 'violative of company rules, therebygiving cause for demotion or discharge; (b) advised and exhorted its employeesto discuss grievances with it directly. rather than through their union and unionrepresentatives; (c) warned employees who sought to affiliate or who did affiliatewith the C. I. O. or the A. F. of L. that they would be demoted or reduced in pay-or suffer other penalties ; and has demoted, reduced in pay, or otherwise' penal-ized certain employees pursuant to such threats or warnings; and (d) maintainedsurveillance over members of the C. I. O. and A. F. of L.As provided in Section 33 of Article II of the Rules and Regulations of the'National Labor Relations Board, Series 2-as amended-any party may withinthirty (30) days from the date of the entry of the order-transferring the caseto the Board, pursuant to Section 32 of Article II of said Rules and Regulations,file with the Board, Shoreham Building, Washington, D. C., an original and fourcopies of a statement in writing setting forth such exceptions to the proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and four copies of a brief in support thereof.As furtherprovided in said Section 33, should any party desire permission to argue orally,before the Board, request therefor must be made in writing to the Board withintwenty (20) days after the date of the order transferring the case to the Board.GEORGE BOKAT,Trial Examiner.Dated August 5, 1942."See footnote,53,supra.